DATED: 6-17-2011

OPERATOR:

WESTERN ENERGY GROUP LLC.

CONTRACT AREA:

Lynn Smith Jr. Lease(s) and the Charles Kincaid 1/3 League, Abstract
No. 306, Gonzales County (Area of Mutual Interest)

STATE OF TEXAS

MODEL FORM OPERATING AGREEMENT

COPYRIGHT 1989 – ALL RIGHTS RESERVED
AMERICAN ASSOCIATION OF PETROLEUM LANDMEN
4100 FOSSIL CREEK BLVD.
FORT WORTH, TEXAS, 76137, APPROVED FORM.
A.A.P.L. NO. 610 – 1989

-1-









TABLE OF CONTENTS

Article

Title

Page

I. DEFINITIONS

4

II. EXHIBITS

5

III. INTERESTS OF PARTIES

5

A.

OIL AND GAS INTERESTS

5

B.

INTERESTS OF PARTIES IN COSTS AND PRODUCTION

5

C.

SUBSEQUENTLY CREATED INTERESTS

6

IV. TITLES

6

A.

TITLE EXAMINATION

6

B.

LOSS OR FAILURE OF TITLE

7

1.

Failure of Title

7

2.

Loss by Non-Payment or Erroneous Payment of Amount Due

8

3.

Other Losses

8

4.

Curing Title

8

V. OPERATOR

8

A. DESIGNATION AND RESPONSIBILITIES OF OPERATOR

8

B. RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR

9

1.

Resignation or Removal of Operator

9

2.

Selection of Successor Operator

9

3.

Effect of Bankruptcy

9

C. EMPLOYEES AND CONTRACTORS

9

D. RIGHTS AND DUTIES OF OPERATOR

9

1.

Competitive Rates and Use of Affiliates

10

2.

Discharge of Joint Account Obligations

10

3.

Protection from Liens

10

4.

Custody of Funds

10

5.

Access to Contract Area and Records

10

6.

Filing and Furnishing Governmental Reports

10

7.

Drilling and Testing Operations

10

8.

Cost Estimates

10

9.

Insurance

11

VI. DRILLING AND DEVELOPMENT

11

A.

INITIAL WELL

11

B. SUBSEQUENT OPERATIONS

11

1.

Proposed Operations

11

2.

Operations by Less Than All Parties

11

3.

Stand-By Costs

14

4.

Deepening

14

5.

Sidetracking

15

6.

Order of Preference of Operations

15

7.

Conformity to Spacing Pattern

15

8.

Paying Wells

15

C. COMPLETION OF WELLS; REWORKING AND PLUGGING BACK

16

1.

Completion

16

2.

Rework, Recomplete or Plug Back

16

D. OTHER OPERATIONS

16

 

 

-2-

 

E. ABANDONMENT OF WELLS

17

1.

Abandonment of Dry Holes

17

2.

Abandonment of Wells That Have Produced

17

3.

Abandonment of Non-Consent Operations

18

F. TERMINATION OF OPERATIONS

18

G. TAKING PRODUCTION IN KIND

18

(Option 1) Gas Balancing Agreement

18

(Option 2) No Gas Balancing Agreement

19

VII. EXPENDITURES AND LIABILITY OF PARTIES

20

A.

LIABILITY OF PARTIES

20

B. LIENS AND SECURITY INTERESTS

20

C. ADVANCES

21

D. DEFAULTS AND REMEDIES

21

1.

Suspension of Rights

22

2.

Suit for Damages

22

3.

Deemed Non-Consent

22

4.

Advance Payment

22

5.

Costs and Attorneys’ Fees

22

E. RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES

22

 

F. TAXES

23



-3-













VIII. ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

23

A.

SURRENDER OF LEASES

23

B.

RENEWAL OR EXTENSION OF LEASES

24

C.

ACREAGE OR CASH CONTRIBUTIONS

24

D.

ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST

25

E.

WAIVER OF RIGHTS TO PARTITION

25

F.

PREFERENTIAL RIGHT TO PURCHASE

25

IX. INTERNAL REVENUE CODE ELECTION

26

X. CLAIMS AND LAWSUITS

26

XI. FORCE MAJEURE

26

XII. NOTICES

27

XIII. TERM OF AGREEMENT

27

XIV. COMPLIANCE WITH LAWS AND REGULATIONS

28

A.

LAWS, REGULATIONS AND ORDERS

28

B.

GOVERNING LAW

28

C.

REGULATORY AGENCIES

28

XV. MISCELLANEOUS

28

A.

EXECUTION

28

B.

SUCCESSORS AND ASSIGNS

29

C.

COUNTERPARTS

29

D.

SEVERABILITY

29

XVI. OTHER PROVISIONS

29



-4-







OPERATING AGREEMENT

THIS AGREEMENT, entered into by and between WESTERN ENERGY GROUP LLC. (WESTERN),
hereinafter designated and referred to as "Operator," and the signatory party or
parties other than Operator, sometimes hereinafter referred to individually as
"Non-Operator," and collectively as "Non-Operators."

WITNESSETH:

WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land identified in Exhibit "A," and the parties
hereto have reached an agreement to explore and develop these Leases and/or Oil
and Gas Interests for the production of Oil and Gas to the extent and as
hereinafter provided,

NOW, THEREFORE, it is agreed as follows:

ARTICLE I. DEFINITIONS

As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:

A.

The term "AFE" shall mean an Authority for Expenditure prepared by a party to
this agreement for the purpose of estimating the costs to be incurred in
conducting an operation hereunder.

B.

The term "Completion" or "Complete" shall mean a single operation intended to
complete a well as a producer of Oil and Gas in one or more Zones, including,
but not limited to, the setting of production casing, perforating, well
stimulation and production testing conducted in such operation.

C.

The term "Contract Area" shall mean all of the lands, Oil and Gas Leases and/or
Oil and Gas Interests intended to be developed and operated for Oil and Gas
purposes under this agreement. Such lands, Oil and Gas Leases and Oil and Gas
Interests are described in Exhibit "A."

D.

The term "Deepen" shall mean a single operation whereby a well is drilled to an
objective Zone below the deepest Zone in which the well was previously drilled,
or below the Deepest Zone proposed in the associated AFE, whichever is the
lesser.

E.

The terms "Drilling Party" and "Consenting Party" shall mean a party who agrees
to join in and pay its share of the cost of any operation conducted under the
provisions of this agreement.

F.

The term "Drilling Unit" shall mean the area fixed for the drilling of one well
by order or rule of any state or federal body having authority. If a Drilling
Unit is not fixed by any such rule or order, a Drilling Unit shall be the
drilling unit as established by the pattern of drilling in the Contract Area
unless fixed by express agreement of the Drilling Parties.

G.

The term "Drillsite" shall mean the Oil and Gas Lease or Oil and Gas Interest on
which a proposed well is to be located.

H.

this paragraph intentionally deleted.

I.

The term "Non-Consent Well" shall mean a well in which less than all parties
have conducted an operation as provided in Article VI.B.2.

J.

The terms "Non-Drilling Party" and "Non-Consenting Party" shall mean a party who
elects not to participate in a proposed operation.

K.

The term "Oil and Gas" shall mean oil, gas, casinghead gas, gas condensate,
and/or all other liquid or gaseous hydrocarbons and other marketable substances
produced therewith, unless an intent to limit the inclusiveness of this term is
specifically stated.

L.

The term "Oil and Gas Interests" or "Interests" shall mean unleased fee and
mineral interests in Oil and Gas in tracts of land lying within the Contract
Area which are owned by parties to this agreement.

M.

The terms "Oil and Gas Lease," "Lease" and "Leasehold" shall mean the oil and
gas leases or interests therein covering tracts of land lying within the
Contract Area which are owned by the parties to this agreement.

N.

The term "Plug Back" shall mean a single operation whereby a deeper Zone is
abandoned in order to attempt a Completion in a shallower Zone.

O.

The term "Recompletion" or "Recomplete" shall mean an operation whereby a
Completion in one Zone is abandoned in order to attempt a Completion in a
different Zone within the existing wellbore.

P.

The term "Rework" shall mean an operation conducted in the wellbore of a well
after it is Completed to secure, restore, or improve production in a Zone which
is currently open to production in the wellbore. Such operations include, but
are not limited to, well stimulation operations but exclude any routine repair
or maintenance work or drilling, Sidetracking, Deepening, Completing,
Recompleting, or Plugging Back of a well.



-5-




Q.

The term "Sidetrack" shall mean the directional control and intentional
deviation of a well from vertical so as to change the bottom hole location
unless done to straighten the hole or drill around junk in the hole to overcome
other mechanical difficulties.

R.

The term "Zone" shall mean a stratum of earth containing or thought to contain a
common accumulation of Oil and Gas separately producible from any other common
accumulation of Oil and Gas.

Unless the context otherwise clearly indicates, words used in the singular
include the plural, the word "person" includes natural and artificial persons,
the plural includes the singular, and any gender includes the masculine,
feminine, and neuter.

ARTICLE II.
EXHIBITS

The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:

X

A.

Exhibit "A," shall include the following information:

(1)

Description of lands subject to this agreement,

(2)

Restrictions, if any, as to depths, formations, or substances,

(3)

Parties to agreement with addresses and telephone numbers for notice purposes,

(4)

Percentages or fractional interests of parties to this agreement,

(5)

Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement,

(6)

Burdens on production.

B.

Exhibit "B," Form of Lease.

X

C.

Exhibit "C," Accounting Procedure.

X

D.

Exhibit "D," Insurance.

E.

Exhibit "E," Gas Balancing Agreement.

X

F.

Exhibit "F," Non-Discrimination and Certification of Non-Segregated Facilities.

G.

Exhibit "G," Tax Partnership.

____X___ H.

Exhibit “H” Area of Mutual Interest Agreement

If any provision of any exhibit, except Exhibits "E," "F" and "G," is
inconsistent with any provision contained in the body of this agreement, the
provisions in the body of this agreement shall prevail.

ARTICLE III.
INTERESTS OF PARTIES

A.

Oil and Gas Interests:

If any party owns an Oil and Gas Interest in the Contract Area, that Interest
shall be treated for all purposes of this agreement and during the term hereof
as if it were covered by the form of Oil and Gas Lease attached hereto as
Exhibit "B," and the owner thereof shall be deemed to own both royalty interest
in such lease and the interest of the lessee thereunder.

B.

Interests of Parties in Costs and Production:

Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne and paid, and all equipment and
materials acquired in operations on the Contract Area shall be owned, by the
parties as their interests are set forth in Exhibit "A." In the same manner, the
parties shall also own all production of Oil and Gas from the Contract Area
subject, however, to the payment of royalties and other burdens on production as
described hereafter.

 

Regardless of which party has contributed any Oil and Gas Lease or Oil and Gas
Interest on which royalty or other burdens may be payable and except as
otherwise expressly provided in this agreement, each party shall pay or deliver,
or cause to be paid or delivered, all burdens on its share of the production
from the Contract Area up to, but not in excess of, all leasehold burdens and
shall indemnify, defend and hold the other parties free from any liability
therefor. Except as otherwise expressly provided in this agreement, if any party
has contributed hereto any Lease or Interest which is burdened with any royalty,
overriding royalty, production payment or other burden on production in excess
of the amounts stipulated above, such party so burdened shall assume and alone
bear all such excess obligations and shall indemnify, defend and hold the other
parties hereto harmless from any and all claims attributable to such excess
burden. However, so long as the Drilling Unit for the productive Zone(s) is
identical with the Contract Area, each party shall pay or deliver, or cause to
be paid or delivered, all burdens on production from the Contract Area due under
the terms of the Oil and Gas Lease(s) which such party has contributed to this
agreement, and shall indemnify, defend and hold the other parties free from any
liability therefor.





-6-





 

No party shall ever be responsible, on a price basis higher than the price
received by such party, to any other party's lessor or royalty owner, and if
such other party's lessor or royalty owner should demand and receive settlement
on a higher price basis, the party contributing the affected Lease shall bear
the additional royalty burden attributable to such higher price.

 

Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby, and in the event two or more
parties contribute to this agreement jointly owned Leases, the parties'
undivided interests in said Leaseholds shall be deemed separate leasehold
interests for the purposes of this agreement.

C.

Subsequently Created Interests:

 

If any party has contributed hereto a Lease or Interest that is burdened with an
assignment of production given as security for the payment of money, or if,
after the date of this agreement, any party creates an overriding royalty,
production payment, net profits interest, assignment of production or other
burden payable out of production attributable to its working interest hereunder,
such burden shall be deemed a "Subsequently Created Interest."

 

The party whose interest is burdened with the Subsequently Created Interest (the
"Burdened Party") shall assume and alone bear, pay and discharge the
Subsequently Created Interest and shall indemnify, defend and hold harmless the
other parties from and against any liability therefor. Further, if the Burdened
Party fails to pay, when due, its share of expenses chargeable hereunder, all
provisions of Article VII.B. shall be enforceable against the Subsequently
Created Interest in the same manner as they are enforceable against the working
interest of the Burdened Party. If the Burdened Party is required under this
agreement to assign or relinquish to any other party, or parties, all or a
portion of its working interest and/or the production attributable thereto, said
other party, or parties, shall receive said assignment and/or production free
and clear of said Subsequently Created Interest, and the Burdened Party shall
indemnify, defend and hold harmless said other party, or parties, from any and
all claims and demands for payment asserted by owners of the Subsequently
Created Interest.

ARTICLE IV.
TITLES

A.

Title Examination:

Title examination shall be made on the Drillsite of any proposed well prior to
commencement of drilling operations and, if a majority in interest of the
Drilling Parties so request or Operator so elects, title examination shall be
made on the entire Drilling Unit, or maximum anticipated Drilling Unit, of the
well. The opinion will include the ownership of the working interest, minerals,
royalty, overriding royalty and production payments under the applicable Leases.
Each party contributing Leases and/or Oil and Gas Interests to be included in
the Drillsite or Drilling Unit, if appropriate, shall furnish to Operator all
abstracts (including federal lease status reports), title opinions, title papers
and curative material in its possession free of charge. All such information not
in the possession of or made available to Operator by the parties, but necessary
for the examination of the title, shall be obtained by Operator. Operator shall
cause title to be examined by attorneys on its staff or by outside attorneys.
Copies of all title opinions shall be furnished to each Drilling Party. Costs
incurred by Operator in procuring abstracts, fees paid outside attorneys for
title examination (including preliminary, supplemental, shut-in royalty opinions
and division order title opinions) and other direct charges as provided in
Exhibit "C" shall be borne by the Drilling Parties in the proportion that the
interest of each Drilling Party bears to the total interest of all Drilling
Parties as such interests appear in Exhibit "A." Operator shall make no charge
for services rendered by its staff attorneys or other personnel in the
performance of the above functions.

 

Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in connection with Leases or Oil and Gas
Interests contributed by such party. Operator shall be responsible for the
preparation and recording of pooling designations or declarations and
communitization agreements as well as the conduct of hearings before
governmental agencies for the securing of spacing or pooling orders or any other
orders necessary or appropriate to the conduct of operations hereunder. This
shall not prevent any party from appearing on its own behalf at such hearings.
Costs incurred by Operator, including fees paid to outside attorneys, which are
associated with hearings before governmental agencies, and which costs are
necessary and proper for the activities contemplated under this agreement, shall
be direct charges to the joint account and shall not be covered by the
administrative overhead charges as provided in Exhibit "C."

 

Operator shall make no charge for services rendered by its staff attorneys or
other personnel in the performance of the above functions.

 

No well shall be drilled on the Contract Area until after (1) the title to the
Drillsite or Drilling Unit, if appropriate, has been examined as above provided,
and (2) the title has been approved by the examining attorney or title has been
accepted by all of the Drilling Parties in such well.

B.

Loss or Failure of Title:





-7-





1. Failure of Title: Should any Oil and Gas Interest or Oil and Gas lease be
lost through failure of title, which results in a reduction of interest from
that shown on Exhibit "A," the party credited with contributing the affected
lease or Interest (including, if applicable, a successor in interest to such
party) shall have ninety (90) days from final determination of title failure to
acquire a new lease or other instrument curing the entirety of the title
failure, which acquisition will not be subject to Article VIII.B., and failing
to do so, this agreement, nevertheless, shall continue in force as to all
remaining Oil and Gas leases and Interests; and,

(a)

The party credited with contributing the Oil and Gas lease or Interest affected
by the title failure (including, if applicable, a successor in interest to such
party) shall bear alone the entire loss and it shall not be entitled to recover
from Operator or the other parties any development or operating costs which it
may have previously paid or incurred, but there shall be no additional liability
on its part to the other parties hereto by reason of such title failure;

(b)

There shall be no retroactive adjustment of expenses incurred or revenues
received from the operation of the lease or Interest which has failed, but the
interests of the parties contained on Exhibit "A" shall be revised on an acreage
basis, as of the time it is determined finally that title failure has occurred,
so that the interest of the party whose lease or Interest is affected by the
title failure will thereafter be reduced in the Contract Area by the amount of
the lease or Interest failed;

(c)

If the proportionate interest of the other parties hereto in any producing well
previously drilled on the Contract Area is increased by reason of the title
failure, the party who bore the costs incurred in connection with such well
attributable to the lease or Interest which has failed shall receive the
proceeds attributable to the increase in such interest (less costs and burdens
attributable thereto) until it has been reimbursed for unrecovered costs paid by
it in connection with such well attributable to such failed lease or Interest;

(d)

Should any person not a party to this agreement, who is determined to be the
owner of any lease or Interest which has failed, pay in any manner any part of
the cost of operation, development, or equipment, such amount shall be paid to
the party or parties who bore the costs which are so refunded;

(e)

Any liability to account to a person not a party to this agreement for prior
production of Oil and Gas which arises by reason of title failure shall be borne
severally by each party (including a predecessor to a current party) who
received production for which such accounting is required based on the amount of
such production received, and each such party shall severally indemnify, defend
and hold harmless all other parties hereto for any such liability to account;

(f)

No charge shall be made to the joint account for legal expenses, fees or
salaries in connection with the defense of the lease or Interest claimed to have
failed, but if the party contributing such lease or Interest hereto elects to
defend its title it shall bear all expenses in connection therewith; and

(g)

If any party is given credit on Exhibit "A" to a lease or Interest which is
limited solely to ownership of an interest in the wellbore of any well or wells
and the production therefrom, such party's absence of interest in the remainder
of the Contract Area shall be considered a Failure of Title as to such remaining
Contract Area unless that absence of interest is reflected on Exhibit "A."

2.

loss by Non-Payment or Erroneous Payment of Amount Due: If, through mistake or
oversight, any rental, shut-in well
payment, minimum royalty or royalty payment, or other payment necessary to
maintain all or a portion of an Oil and Gas lease or interest is not paid or is
erroneously paid, and as a result a lease or Interest terminates, there shall be
no monetary liability against the party who failed to make such payment. Unless
the party who failed to make the required payment secures a new lease or
Interest covering the same interest within ninety (90) days from the discovery
of the failure to make proper payment, which acquisition will not be subject to
Article VIII.B., the interests of the parties reflected on Exhibit "A" shall be
revised on an acreage basis, effective as of the date of termination of the
lease or Interest involved, and the party who failed to make proper payment will
no longer be credited with an interest in the Contract Area on account of
ownership of the lease or Interest which has terminated. If the party who failed
to make the required payment shall not have been fully reimbursed, at the time
of the loss, from the proceeds of the sale of Oil and Gas attributable to the
lost lease or Interest, calculated on an acreage basis, for the development and
operating costs previously paid on account of such lease or Interest, it shall
be reimbursed for unrecovered actual costs previously paid by it (but not for
its share of the cost of any dry hole previously drilled or wells previously
abandoned) from so much of the following as is necessary to effect
reimbursement:

(a)

Proceeds of Oil and Gas produced prior to termination of the lease or Interest,
less operating expenses and lease burdens chargeable hereunder to the person who
failed to make payment, previously accrued to the credit of the lost lease or
Interest, on an acreage basis, up to the amount of unrecovered costs;

(b)

Proceeds of Oil and Gas, less operating expenses and lease burdens chargeable
hereunder to the person who failed to make payment, up to the amount of
unrecovered costs attributable to that portion of Oil and Gas thereafter
produced and marketed (excluding production from any wells thereafter drilled)
which, in the absence of such lease or Interest termination, would be
attributable to the lost lease or Interest on an acreage basis and which as a
result of such lease or Interest termination is credited to other parties, the
proceeds of said portion of the Oil and Gas to be contributed by the other
parties in proportion to their respective interests reflected on Exhibit "A";
and,

(c)

Any monies, up to the amount of unrecovered costs, that may be paid by any party
who is, or becomes, the owner of the lease or Interest lost, for the privilege
of participating in the Contract Area or becoming a party to this agreement.






-8-




3.

Other Losses: All losses of Leases or Interests committed to this agreement,
other than those set forth in Articles IV.B.1. and IV.B.2. above, shall be joint
losses and shall be borne by all parties in proportion to their interests shown
on Exhibit "A." This shall include but not be limited to the loss of any Lease
or Interest through failure to develop or because express or implied covenants
have not been performed (other than performance which requires only the payment
of money), and the loss of any Lease by expiration at the end of its primary
term if it is not renewed or extended. There shall be no readjustment of
interests in the remaining portion of the Contract Area on account of any joint
loss.

4.

Curing Title: In the event of a Failure of Title under Article IV.B.1. or a loss
of title under Article IV.B.2. above, any Lease or Interest acquired by any
party hereto (other than the party whose interest has failed or was lost) during
the ninety (90) day period provided by Article IV.B.1. and Article IV.B.2. above
covering all or a portion of the interest that has failed or was lost shall be
offered at cost to the party whose interest has failed or was lost, and the
provisions of Article VIII.B. shall not apply to such acquisition.

ARTICLE V. OPERATOR

A.

Designation and Responsibilities of Operator:

WESTERN ENERGY GROUP LLC. Shall be the Operator of the Contract Area, and shall
conduct and direct and have full control of all operations on the Contract Area
as permitted and required by, and within the limits of this agreement. In its
performance of services hereunder for the Non-Operators, Operator shall be an
independent contractor not subject to the control or direction of the
Non-Operators except as to the type of operation to be undertaken in accordance
with the election procedures contained in this agreement. Operator shall not be
deemed, or hold itself out as, the agent of the Non-Operators with authority to
bind them to any obligation or liability assumed or incurred by Operator as to
any third party. Operator shall conduct its activities under this agreement as a
reasonable prudent operator, in a good and workmanlike manner, with due
diligence and dispatch, in accordance with good oilfield practice, and in
compliance with applicable law and regulation, but in no event shall it have any
liability as Operator to the other parties for losses sustained or liabilities
incurred except such as may result from gross negligence or willful misconduct.

B.

Resignation or Removal of Operator and Selection of Successor:

1.

Resignation or Removal of Operator: Operator may resign at any time by giving
written notice thereof to Non-Operators. If Operator terminates its legal
existence, no longer owns an interest hereunder in the Contract Area, or is no
longer capable of serving as Operator, Operator shall be deemed to have resigned
without any action by Non-Operators, except the selection of a successor.
Operator may be removed only for good cause by the affirmative vote of
Non-Operators owning a majority interest based on ownership as shown on Exhibit
"A" remaining after excluding the voting interest of Operator; such vote shall
not be deemed effective until a written notice has been delivered to the
Operator by a Non-Operator detailing the alleged default and Operator has failed
to cure the default within thirty (30) days from its receipt of the notice or,
if the default concerns an operation then being conducted, within forty-eight
(48) hours of its receipt of the notice. For purposes hereof, "good cause" shall
mean not only gross negligence or willful misconduct but also the material
breach of or inability to meet the standards of operation contained in Article
V.A. or material failure or inability to perform its obligations under this
agreement.

 

Subject to Article VII.D.1., such resignation or removal shall not become
effective until 7:00 o'clock A.M. on the first day of the calendar month
following the expiration of ninety (90) days after the giving of notice of
resignation by Operator or action by the Non-Operators to remove Operator,
unless a successor Operator has been selected and assumes the duties of Operator
at an earlier date. Operator, after effective date of resignation or removal,
shall be bound by the terms hereof as a Non-Operator. A change of a corporate
name or structure of Operator or transfer of Operator's interest to any single
subsidiary, parent or successor corporation shall not be the basis for removal
of Operator.

 

2.

Selection of Successor Operator: Upon the resignation or removal of Operator
under any provision of this agreement, a successor Operator shall be selected by
the parties. The successor Operator shall be selected from the parties owning an
interest in the Contract Area at the time such successor Operator is selected.
The successor Operator shall be selected by the affirmative vote of two (2) or
more parties owning a majority interest based on ownership as shown on Exhibit
"A"; provided, however, if an Operator which has been removed or is deemed to
have resigned fails to vote or votes only to succeed itself, the successor
Operator shall be selected by the affirmative vote of the party or parties
owning a majority interest based on ownership as shown on Exhibit "A" remaining
after excluding the voting interest of the Operator that was removed or
resigned. The former Operator shall promptly deliver to the successor Operator
all records and data relating to the operations conducted by the former Operator
to the extent such records and data are not already in the possession of the
successor operator. Any cost of obtaining or copying the former Operator's
records and data shall be charged to the joint account.





-9-





 

3.

Effect of Bankruptcy: If Operator becomes insolvent, bankrupt or is placed in
receivership, it shall be deemed to have resigned without any action by
Non-Operators, except the selection of a successor. If a petition for relief
under the federal bankruptcy laws is filed by or against Operator, and the
removal of Operator is prevented by the federal bankruptcy court, all
Non-Operators and Operator shall comprise an interim operating committee to
serve until Operator has elected to reject or assume this agreement pursuant to
the Bankruptcy Code, and an election to reject this agreement by Operator as a
debtor in possession, or by a trustee in bankruptcy, shall be deemed a
resignation as Operator without any action by Non-Operators, except the
selection of a successor. During the period of time the operating committee
controls operations, all actions shall require the approval of two (2) or more
parties owning a majority interest based on ownership as shown on Exhibit "A."
In the event there are only two (2) parties to this agreement, during the period
of time the operating committee controls operations, a third party acceptable to
Operator, Non-Operator and the federal bankruptcy court shall be selected as a
member of the operating committee, and all actions shall require the approval of
two (2) members of the operating committee without regard for their interest in
the Contract Area based on Exhibit "A."

C.

Employees and Contractors:

The number of employees or contractors used by Operator in conducting operations
hereunder, their selection, and the hours of labor and the compensation for
services performed shall be determined Operator, and all such employees or
contractors shall be the employees or contractors of Operator.

D.

Rights and Duties of Operator:

1.

Competitive Rates and Use of Affiliates: All wells drilled on the Contract Area
shall be drilled on a competitive contract basis at the usual rates prevailing
in the area. If it so desires, Operator may employ its own tools and equipment
in the drilling of wells, but its charges therefor shall not exceed the
prevailing rates in the area and the rate of such charges shall be agreed upon
by the parties in writing before drilling operations are commenced, and such
work shall be performed by Operator under the same terms and conditions as are
customary and usual in the area in contracts of independent contractors who are
doing work of a similar nature. All work performed or materials supplied by
affiliates or related parties of Operator shall be performed or supplied at
competitive rates, pursuant to written agreement, and in accordance with customs
and standards prevailing in the industry.

2.

Discharge of Joint Account Obligations: Except as herein otherwise specifically
provided, Operator shall promptly pay and discharge expenses incurred in the
development and operation of the Contract Area pursuant to this agreement and
shall charge each of the parties hereto with their respective proportionate
shares upon the expense basis provided in Exhibit "C." Operator shall keep an
accurate record of the joint account hereunder, showing expenses incurred and
charges and credits made and received.

3.

Protection from Liens: Operator shall pay, or cause to be paid, as and when they
become due and payable, all accounts of contractors and suppliers and wages and
salaries for services rendered or performed, and for materials supplied on, to
or in respect of the Contract Area or any operations for the joint account
thereof, and shall keep the Contract Area free from liens and encumbrances
resulting therefrom except for those resulting from a bona fide dispute as to
services rendered or materials supplied.

4.

Custody of Funds: Operator shall hold for the account of the Non-Operators any
funds of the Non-Operators advanced or paid to the Operator, either for the
conduct of operations hereunder or as a result of the sale of production from
the Contract Area, and such funds shall remain the funds of the Non-Operators on
whose account they are advanced or paid until used for their intended purpose or
otherwise delivered to the Non-Operators or applied toward the payment of debts
as provided in Article VII.B. Nothing in this paragraph shall be construed to
establish a fiduciary relationship between Operator and Non-Operators for any
purpose other than to account for Non-Operator funds as herein specifically
provided. Nothing in this paragraph shall require the maintenance by Operator of
separate accounts for the funds of Non-Operators unless the parties otherwise
specifically agree.

5.

Access to Contract Area and Records: Operator shall, except as otherwise
provided herein, permit each Non-Operator or its duly authorized representative,
at the Non-Operator's sole risk and cost, full and free access at all reasonable
times to all operations of every kind and character being conducted for the
joint account on the Contract Area and to the records of operations conducted
thereon or production therefrom, including Operator's books and records relating
thereto. Such access rights shall not be exercised in a manner interfering with
Operator's conduct of an operation hereunder and shall not obligate Operator to
furnish any geologic or geophysical data of an interpretive nature unless the
cost of preparation of such interpretive data was charged to the joint account.
Operator will furnish to each Non-Operator upon request copies of any and all
reports and information obtained by Operator in connection with production and
related items, including, without limitation, meter and chart reports,
production purchaser statements, run tickets and monthly gauge reports, but
excluding purchase contracts and pricing information to the extent not
applicable to the production of the Non-Operator seeking the information. Any
audit of Operator's records relating to amounts expended and the appropriateness
of such expenditures shall be conducted in accordance with the audit protocol
specified in Exhibit "C."

6.

Filing and Furnishing Governmental Reports: Operator will file, and upon written
request promptly furnish copies to each requesting Non-Operator not in default
of its payment obligations, all operational notices, reports or applications
required to be filed by local, State, Federal or Indian agencies or authorities
having jurisdiction over operations hereunder. Each Non-Operator shall provide
to Operator on a timely basis all information necessary to Operator to make such
filings.






-10-




 

7.

Drilling and Testing Operations: The following provisions shall apply to each
well drilled hereunder, including but not limited to the Initial Well:

(a)

Operator will promptly advise Non-Operators of the date on which the well is
spudded, or the date on which drilling operations are commenced.

(b)

Operator will send to Non-Operators such reports, test results and notices
regarding the progress of operations on the well as the Non-Operators shall
reasonably request, including, but not limited to, daily drilling reports,
completion reports, and well logs.

(c)

Operator shall adequately test all Zones encountered which may reasonably be
expected to be capable of producing Oil and Gas in paying quantities as a result
of examination of the electric log or any other logs or cores or tests conducted
hereunder.

 

8. Cost Estimates: Upon request of any Consenting Party, Operator shall furnish
estimates of current and cumulative costs incurred for the joint account at
reasonable intervals during the conduct of any operation pursuant to this
agreement. Operator shall not be held liable for errors in such estimates so
long as the estimates are made in good faith.

 

9.

Insurance: At all times while operations are conducted hereunder, Operator shall
comply with the workers compensation

law of the state where the operations are being conducted; provided, however,
that Operator may be a self- insurer for liability under said compensation laws
in which event the only charge that shall be made to the joint account shall be
as provided in Exhibit "C." Operator shall also carry or provide insurance for
the benefit of the joint account of the parties as outlined in Exhibit "D"
attached hereto and made a part hereof. Operator shall require all contractors
engaged in work on or for the Contract Area to comply with the workers
compensation law of the state where the operations are being conducted and to
maintain such other insurance as Operator may require.

In the event automobile liability insurance is specified in said Exhibit "D," or
subsequently receives the approval of the parties, no direct charge shall be
made by Operator for premiums paid for such insurance for Operator's automotive
equipment.

ARTICLE VI.
DRILLING AND DEVELOPMENT

A.

Initial Well: 1. N/A

B.

Subsequent Operations:

1.

Proposed Operations: If any party hereto should desire to drill any well on the
Contract Area other than the Initial

Well, or if any party should desire to Rework, Sidetrack, Deepen, Recomplete or
Plug Back a dry hole or a well no longer capable of producing in paying
quantities in which such party has not otherwise relinquished its interest in
the proposed objective Zone under this agreement, the party desiring to drill,
Rework, Sidetrack, Deepen, Recomplete or Plug Back such a well shall give
written notice of the proposed operation to the parties who have not otherwise
relinquished their interest in such objective Zone under this agreement and to
all other parties in the case of a proposal for Sidetracking or Deepening,
specifying the work to be performed, the location,

proposed depth, objective Zone and the estimated cost of the operation. The
parties to whom such a notice is delivered shall have thirty (30) days after
receipt of the notice within which to notify the party proposing to do the work
whether they elect to participate in the cost of the proposed operation. If a
drilling rig is on location, notice of a proposal to Rework, Sidetrack,
Recomplete, Plug Back or Deepen may be given by telephone and the response
period shall be limited to forty- eight (48) hours, exclusive of Saturday,
Sunday and legal holidays. Failure of a party to whom such notice is delivered
to reply within the period above fixed shall constitute an election by that
party not to participate in the cost of the proposed operation. Any proposal by
a party to conduct an operation conflicting with the operation initially
proposed shall be delivered to all parties within the time and in the manner
provided in Article VI.B.6.

 

If all parties to whom such notice is delivered elect to participate in such a
proposed operation, the parties shall be contractually committed to participate
therein provided such operations are commenced within the time period hereafter
set forth, and Operator shall, no later than ninety (90) days after expiration
of the notice period of thirty (30) days (or as promptly as practicable after
the expiration of the forty-eight (48) hour period when a drilling rig is on
location, as the case may be), actually commence the proposed operation and
thereafter complete it with due diligence at the risk and expense of the parties
participating therein; provided, however, said commencement date may be extended
upon written notice of same by Operator to the other parties, for a period of up
to thirty (30) additional days if, in the sole opinion of Operator, such
additional time is reasonably necessary to obtain permits from governmental
authorities, surface rights (including rights-of- way) or appropriate drilling
equipment, or to complete title examination or curative matter required for
title approval or acceptance. If the actual operation has not been commenced
within the time provided (including any extension thereof as specifically
permitted herein or in the force majeure provisions of Article XI) and if any
party hereto still desires to conduct said operation, written notice proposing
same must be resubmitted to the other parties in accordance herewith as if no
prior proposal had been made. Those parties that did not participate in the
drilling of a well for which a proposal to Deepen or Sidetrack is made hereunder
shall, if such parties desire to participate in the proposed Deepening or
Sidetracking operation, reimburse the Drilling Parties in accordance with
Article VI.B.4. in the event of a Deepening operation and in accordance with
Article VI.B.5. in the event of a Sidetracking operation.





-11-




 

 

2.

Operations by Less Than All Parties:

(a)

Determination of Participation. If any party to whom such notice is delivered as
provided in Article VI.B.1. or VI.C.1. (Option No. 2) elects not to participate
in the proposed operation, then, in order to be entitled to the benefits of this
Article, the party or parties giving the notice and such other parties as shall
elect to participate in the operation shall, no later than ninety (90) days
after the expiration of the notice period of thirty (30) days (or as promptly as
practicable after the expiration of the forty-eight (48) hour period when a
drilling rig is on location, as the case may be) actually commence the proposed
operation and complete it with due diligence. Operator shall perform all work
for the account of the Consenting Parties; provided, however, if no drilling rig
or other equipment is on location, and if Operator is a Non-Consenting Party,
the Consenting Parties shall either: (i) request Operator to perform the work
required by such proposed operation for the account of the Consenting Parties,
or (ii) designate one of the Consenting Parties as Operator to perform such
work. The rights and duties granted to and imposed upon the Operator under this
agreement are granted to and imposed upon the party designated as Operator for
an operation in which the original Operator is a Non-Consenting Party.
Consenting Parties, when conducting operations on the Contract Area pursuant to
this Article VI.B.2., shall comply with all terms and conditions of this
agreement.

 

If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the applicable notice period, shall advise
all Parties of the total interest of the parties approving such operation and
its recommendation as to whether the Consenting Parties should proceed with the
operation as proposed. Each Consenting Party, within forty-eight (48) hours
(exclusive of Saturday, Sunday, and legal holidays) after delivery of such
notice, shall advise the proposing party of its desire to (i) limit
participation to such party's interest as shown on Exhibit "A" or (ii) carry
only its proportionate part (determined by dividing such party's interest in the
Contract Area by the interests of all Consenting Parties in the Contract Area)
of Non-Consenting Parties' interests, or (iii) carry its proportionate part
(determined as provided in (ii)) of Non-Consenting Parties' interests together
with all or a portion of its proportionate part of any Non-Consenting Parties'
interests that any Consenting Party did not elect to take. Any interest of
Non-Consenting Parties that is not carried by a Consenting Party shall be deemed
to be carried by the party proposing the operation if such party does not
withdraw its proposal. Failure to advise the proposing party within the time
required shall be deemed an election under (i). In the event a drilling rig is
on location, notice may be given by telephone, and the time permitted for such a
response shall not exceed a total of forty-eight (48) hours (exclusive of
Saturday, Sunday and legal holidays). The proposing party, at its election, may
withdraw such proposal if there is less than 100% participation and shall notify
all parties of such decision within ten (10) days, or within twenty-four (24)
hours if a drilling rig is on location, following expiration of the applicable
response period. If 100% subscription to the proposed operation is obtained, the
proposing party shall promptly notify the Consenting Parties of their
proportionate interests in the operation and the party serving as Operator shall
commence such operation within the period provided in Article VI.B.1., subject
to the same extension right as provided therein.

 

(b)

Relinquishment of Interest for Non-Participation. The entire cost and risk of
conducting such operations shall be borne by the Consenting Parties in the
proportions they have elected to bear same under the terms of the preceding
paragraph. Consenting Parties shall keep the leasehold estates involved in such
operations free and clear of all liens and encumbrances of every kind created by
or arising from the operations of the Consenting Parties. If such an operation
results in a dry hole, then subject to Articles VI.B.6. and VI.E.3., the
Consenting Parties shall plug and abandon the well and restore the surface
location at their sole cost, risk and expense; provided, however, that those
Non-Consenting Parties that participated in the drilling, Deepening or
Sidetracking of the well shall remain liable for, and shall pay, their
proportionate shares of the cost of plugging and abandoning the well and
restoring the surface location insofar only as those costs were not increased by
the subsequent operations of the Consenting Parties. If any well drilled,
Reworked, Sidetracked, Deepened, Recompleted or Plugged Back under the
provisions of this Article results in a well capable of producing Oil and/or Gas
in paying quantities, the Consenting Parties shall Complete and equip the well
to produce at their sole cost and risk, and the well shall then be turned over
to Operator (if the Operator did not conduct the operation) and shall be
operated by it at the expense and for the account of the Consenting Parties.
Upon commencement of operations for the drilling, Reworking, Sidetracking,
Recompleting, Deepening or Plugging Back of any such well by Consenting Parties
in accordance with the provisions of this Article, each Non-Consenting Party
shall be deemed to have relinquished to Consenting Parties, and the Consenting
Parties shall own and be entitled to receive, in proportion to their respective
interests, all of such Non- Consenting Party's interest in the well and share of
production therefrom or, in the case of a Reworking, Sidetracking, Deepening,
Recompleting or Plugging Back, or a Completion pursuant to Article VI.C.1.
Option No. 2, all of such Non- Consenting Party's interest in the production
obtained from the operation in which the Non-Consenting Party did not elect to
participate. Such relinquishment shall be effective until the proceeds of the
sale of such share, calculated at the well, or market value thereof if such
share is not sold (after deducting applicable ad valorem, production, severance,
and excise taxes,royalty, overriding royalty and other interests not excepted by
Article III.C. payable out of or measured by the production from such well
accruing with respect to such interest until it reverts), shall equal the total
of the following:





-12-

 




 

(i)

100 % of each such Non-Consenting Party's share of the cost of any newly
acquired surface equipment beyond the wellhead connections (including but not
limited to stock tanks, separators, treators, pumping equipment and piping),
plus 100% of each such Non-Consenting Party's share of the cost of operation of
the well commencing with first production and continuing until each such
Non-Consenting Party's relinquished interest shall revert to it under other
provisions of this Article, it being agreed that each Non-Consenting Party's
share of such costs and equipment will be that interest which would have been
chargeable to such Non-Consenting Party had it participated in the well from the
beginning of the operations; and

 

(ii)

300% of (a) that portion of the costs and expenses of drilling, Reworking,
Sidetracking, Deepening, Plugging Back, testing, Completing, and Recompleting,
after deducting any cash contributions received under Article VIII.C., and of
(b) that portion of the cost of newly acquired equipment in the well (to and
including the wellhead connections), which would have been chargeable to such
Non-Consenting Party if it had participated therein.

 

Notwithstanding anything to the contrary in this Article VI.B., if the well does
not reach the deepest objective Zone described in the notice proposing the well
for reasons other than the encountering of granite or practically impenetrable
substance or other condition in the hole rendering further operations
impracticable, Operator shall give notice thereof to each Non-Consenting Party
who submitted or voted for an alternative proposal under Article VI.B.6. to
drill the well to a shallower Zone than the deepest objective Zone proposed in
the notice under which the well was drilled, and each such Non- Consenting Party
shall have the option to participate in the initial proposed Completion of the
well by paying its share of the cost of drilling the well to its actual depth,
calculated in the manner provided in Article VI.B.4. (a). If any such Non-
Consenting Party does not elect to participate in the first Completion proposed
for such well, the relinquishment provisions of this Article VI.B.2. (b) shall
apply to such party's interest.

 

(c)

Reworking, Recompleting or Plugging Back. An election not to participate in the
drilling, Sidetracking or Deepening of a well shall be deemed an election not to
participate in any Reworking or Plugging Back operation proposed in such a well,
or portion thereof, to which the initial non-consent election applied that is
conducted at any time prior to full recovery by the Consenting Parties of the
Non-Consenting Party's recoupment amount. Similarly, an election not to
participate in the Completing or Recompleting of a well shall be deemed an
election not to participate in any Reworking operation proposed in such a well,
or portion thereof, to which the initial non-consent election applied that is
conducted at any time prior to full recovery by the Consenting Parties of the
Non-Consenting Party's recoupment amount. Any such Reworking, Recompleting or
Plugging Back operation conducted during the recoupment period shall be deemed
part of the cost of operation of said well and there shall be added to the sums
to be recouped by the Consenting Parties 300% of that portion of the costs of
the Reworking, Recompleting or Plugging Back operation which would have been
chargeable to such Non-Consenting Party had it participated therein. If such a
Reworking, Recompleting or Plugging Back operation is proposed during such
recoupment period, the provisions of this Article VI.B. shall be applicable as
between said Consenting Parties in said well.

 

(d)

Recoupment Matters. During the period of time Consenting Parties are entitled to
receive Non-Consenting Party's share of production, or the proceeds therefrom,
Consenting Parties shall be responsible for the payment of all ad valorem,
production, severance, excise, gathering and other taxes, and all royalty,
overriding royalty and other burdens applicable to Non-Consenting Party's share
of production not excepted by Article III.C.

 

In the case of any Reworking, Sidetracking, Plugging Back, Recompleting or
Deepening operation, the Consenting Parties shall be permitted to use, free of
cost, all casing, tubing and other equipment in the well, but the ownership of
all such equipment shall remain unchanged; and upon abandonment of a well after
such Reworking, Sidetracking, Plugging Back, Recompleting or Deepening, the
Consenting Parties shall account for all such equipment to the owners thereof,
with each party receiving its proportionate part in kind or in value, less cost
of salvage.

 

Within ninety (90) days after the completion of any operation under this
Article, the party conducting the operations for the Consenting Parties shall
furnish each Non-Consenting Party with an inventory of the equipment in and
connected to the well, and an itemized statement of the cost of drilling,
Sidetracking, Deepening, Plugging Back, testing, Completing, Recompleting, and
equipping the well for production; or, at its option, the operating party, in
lieu of an itemized statement of such costs of operation, may submit a detailed
statement of monthly billings. Each month thereafter, during the time the
Consenting Parties are being reimbursed as provided above, the party conducting
the operations for the Consenting Parties shall furnish the Non-Consenting
Parties with an itemized statement of all costs and liabilities incurred in the
operation of the well, together with a statement of the quantity of Oil and Gas
produced from it and the amount of proceeds realized from the sale of the well's
working interest production during the preceding month. In determining the
quantity of Oil and Gas produced during any month, Consenting Parties shall use
industry accepted methods such as but not limited to metering or periodic well
tests. Any amount realized from the sale or other disposition of equipment newly
acquired in connection with any such operation which would have been owned by a
Non-Consenting Party had it participated therein shall be credited against the
total unreturned costs of the work done and of the equipment purchased in
determining when the interest of such Non-Consenting Party shall revert to it as
above provided; and if there is a credit balance, it shall be paid to such Non-
Consenting Party.





-13-




If and when the Consenting Parties recover from a Non-Consenting Party's
relinquished interest the amounts provided for above, the relinquished interests
of such Non-Consenting Party shall automatically revert to it as of 7:00 a.m. on
the day following the day on which such recoupment occurs, and, from and after
such reversion, such Non-Consenting Party shall own the same interest in such
well, the material and equipment in or pertaining thereto, and the production
therefrom as such Non-Consenting Party would have been entitled to had it
participated in the drilling, Sidetracking, Reworking, Deepening, Recompleting
or Plugging Back of said well. Thereafter, such Non-Consenting Party shall be
charged with and shall pay its proportionate part of the further costs of the
operation of said well in accordance with the terms of this agreement and
Exhibit "C" attached hereto.

 

3.

Stand-By Costs: When a well which has been drilled or Deepened has reached its
authorized depth and all tests have been completed and the results thereof
furnished to the parties, or when operations on the well have been otherwise
terminated pursuant to Article VI.F., stand-by costs incurred pending response
to a party's notice proposing a Reworking Sidetracking, Deepening, Recompleting,
Plugging Back or Completing operation in such a well (including the period
required under Article VI.B.6. to resolve competing proposals) shall be charged
and borne as part of the drilling or Deepening operation just completed.
Stand-by costs subsequent to all parties responding, or expiration of the
response time permitted, whichever first occurs, and prior to agreement as to
the participating interests of all Consenting Parties pursuant to the terms of
the second grammatical paragraph of Article VI.B.2. (a), shall be charged to and
borne as part of the proposed operation, but if the proposal is subsequently
withdrawn because of insufficient participation, such stand-by costs shall be
allocated between the Consenting Parties in the proportion each Consenting
Party's interest as shown on Exhibit "A" bears to the total interest as shown on
Exhibit "A" of all Consenting Parties.

 

In the event that notice for a Sidetracking operation is given while the
drilling rig to be utilized is on location, any party may request and receive up
to five (5) additional days after expiration of the forty-eight hour response
period specified in Article VI.B.1. within which to respond by paying for all
stand-by costs and other costs incurred during such extended response period;
Operator may require such party to pay the estimated stand-by time in advance as
a condition to extending the response period. If more than one party elects to
take such additional time to respond to the notice, standby costs shall be
allocated between the parties taking additional time to respond on a day-to-day
basis in the proportion each electing party's interest as shown on Exhibit "A"
bears to the total interest as shown on Exhibit "A" of all the electing parties.

 

4.

Deepening: If less than all parties elect to participate in a drilling,
Sidetracking, or Deepening operation proposed pursuant to Article VI.B.1., the
interest relinquished by the Non-Consenting Parties to the Consenting Parties
under Article VI.B.2. shall relate only and be limited to the lesser of (i) the
total depth actually drilled or (ii) the objective depth or Zone of which the
parties were given notice under Article VI.B.1. ("Initial Objective"). Such well
shall not be Deepened beyond the Initial Objective without first complying with
this Article to afford the Non-Consenting Parties the opportunity to participate
in the Deepening operation.

 

In the event any Consenting Party desires to drill or Deepen a Non-Consent Well
to a depth below the Initial Objective, such party shall give notice thereof,
complying with the requirements of Article VI.B.1., to all parties (including
Non- Consenting Parties). Thereupon, Articles VI.B.1. and 2. shall apply and all
parties receiving such notice shall have the right to participate or not
participate in the Deepening of such well pursuant to said Articles VI.B.1. and
2. If a Deepening operation is approved pursuant to such provisions, and if any
Non-Consenting Party elects to participate in the Deepening operation, such
Non-Consenting party shall pay or make reimbursement (as the case may be) of the
following costs and expenses.

 

(a)

If the proposal to Deepen is made prior to the Completion of such well as a well
capable of producing in paying quantities, such Non-Consenting Party shall pay
(or reimburse Consenting Parties for, as the case may be) that share of costs
and expenses incurred in connection with the drilling of said well from the
surface to the Initial Objective which Non- Consenting Party would have paid had
such Non-Consenting Party agreed to participate therein, plus the Non-Consenting
Party's share of the cost of Deepening and of participating in any further
operations on the well in accordance with the other provisions of this
Agreement; provided, however, all costs for testing and Completion or attempted
Completion of the well incurred by Consenting Parties prior to the point of
actual operations to Deepen beyond the Initial Objective shall be for the sole
account of Consenting Parties.

 

(b)

If the proposal is made for a Non-Consent Well that has been previously
Completed as a well capable of producing in paying quantities, but is no longer
capable of producing in paying quantities, such Non-Consenting Party shall pay
(or reimburse Consenting Parties for, as the case may be) its proportionate
share of all costs of drilling, Completing, and equipping said well from the
surface to the Initial Objective, calculated in the manner provided in paragraph
(a) above, less those costs recouped by the Consenting Parties from the sale of
production from the well. The Non-Consenting Party shall also pay its
proportionate share of all costs of re-entering said well. The Non-Consenting
Parties' proportionate part (based on the percentage of such well Non-Consenting
Party would have owned had it previously participated in such Non-Consent Well)
of the costs of salvable materials and equipment remaining in the hole and
salvable surface equipment used in connection with such well shall be determined
in accordance with Exhibit "C." If the Consenting Parties have recouped the cost
of drilling, Completing, and equipping the well at the time such Deepening
operation is conducted, then a Non- Consenting Party may participate in the
Deepening of the well with no payment for costs incurred prior to re-entering
the well for Deepening





-14-










The foregoing shall not imply a right of any Consenting Party to propose any
Deepening for a Non-Consent Well prior to the drilling of such well to its
Initial Objective without the consent of the other Consenting Parties as
provided in Article VI.F.

 

5.

Sidetracking: Any party having the right to participate in a proposed
Sidetracking operation that does not own an
interest in the affected wellbore at the time of the notice shall, upon electing
to participate, tender to the wellbore owners its proportionate share (equal to
its interest in the Sidetracking operation) of the value of that portion of the
existing wellbore to be utilized as follows:

 

(a)

If the proposal is for Sidetracking an existing dry hole, reimbursement shall be
on the basis of the actual costs incurred in the initial drilling of the well
down to the depth at which the Sidetracking operation is initiated.

 

(b)

If the proposal is for Sidetracking a well which has previously produced,
reimbursement shall be on the basis of such party's proportionate share of
drilling and equipping costs incurred in the initial drilling of the well down
to the depth at which the Sidetracking operation is conducted, calculated in the
manner described in Article VI.B.4(b) above. Such party's proportionate share of
the cost of the well's salvable materials and equipment down to the depth at
which the Sidetracking operation is initiated shall be determined in accordance
with the provisions of Exhibit "C."

 

6.

Order of Preference of Operations. Except as otherwise specifically provided in
this agreement, if any party desires

to propose the conduct of an operation that conflicts with a proposal that has
been made by a party under this Article VI, such party shall have fifteen (15)
days from delivery of the initial proposal, in the case of a proposal to drill a
well or to perform an operation on a well where no drilling rig is on location,
or twenty-four (24) hours, exclusive of Saturday, Sunday and legal holidays,
from delivery of the initial proposal, if a drilling rig is on location for the
well on which such operation is to be conducted, to deliver to all parties
entitled to participate in the proposed operation such party's alternative
proposal, such alternate proposal to contain the same information required to be
included in the initial proposal. Each party receiving such proposals shall
elect by delivery of notice to Operator within five (5) days after expiration of
the proposal period, or within twenty-four (24) hours (exclusive of Saturday,
Sunday and legal holidays) if a drilling rig is on location for the well that is
the subject of the proposals, to participate in one of the competing proposals.
Any party not electing within the time required shall be deemed not to have
voted. The proposal receiving the vote of parties owning the largest aggregate
percentage interest of the parties voting shall have priority over all other
competing proposals; in the case of a tie vote, the initial proposal shall
prevail. Operator shall deliver notice of such result to all parties entitled to
participate in the operation within five (5) days after expiration of the
election period (or within twenty-four (24) hours, exclusive of Saturday, Sunday
and legal holidays, if a drilling rig is on location). Each party shall then
have two (2) days (or twenty-four (24) hours if a rig is on location) from
receipt of such notice to elect by delivery of notice to Operator to participate
in such operation or to relinquish interest in the affected well pursuant to the
provisions of Article VI.B.2.; failure by a party to deliver notice within such
period shall be deemed an election not to participate in the prevailing
proposal.

 

7.

Conformity to Spacing Pattern. Notwithstanding the provisions of this Article
VI.B.2., it is agreed that no wells

shall be proposed to be drilled to or Completed in or produced from a Zone from
which a well located elsewhere on the Contract Area is producing, unless such
well conforms to the then-existing well spacing pattern for such Zone.

 

8.

Paying Wells. No party shall conduct any Reworking, Deepening, Plugging Back,
Completion, Recompletion, or

Sidetracking operation under this agreement with respect to any well then
capable of producing in paying quantities except with the consent of all parties
that have not relinquished interests in the well at the time of such operation.

 

C. Completion of Wells; Reworking and Plugging Back:

1.

Completion: Without the consent of all parties, no well shall be drilled,
Deepened or Sidetracked, except any well drilled, Deepened or Sidetracked
pursuant to the provisions of Article VI.B.2. of this agreement. Consent to the
drilling, Deepening or Sidetracking shall include:

x

 

Option No. 1: All necessary expenditures for the drilling, Deepening or
Sidetracking, testing, Completing

and equipping of the well, including necessary tankage and/or surface
facilities.

 

Option No. 2: All necessary expenditures for the drilling, Deepening or
Sidetracking and testing of the well. When such well has reached its authorized
depth, and all logs, cores and other tests have been completed, and the results
thereof furnished to the parties, Operator shall give immediate notice to the
Non-Operators having the right to participate in a Completion attempt whether or
not Operator recommends attempting to Complete the well, together with
Operator's AFE for Completion costs if not previously provided. The parties
receiving such notice shall have forty-eight (48) hours (exclusive of Saturday,
Sunday and legal holidays) in which to elect by delivery of notice to Operator
to participate in a recommended Completion attempt or to make a Completion
proposal with an accompanying AFE. Operator shall deliver any such Completion
proposal, or any Completion proposal conflicting with Operator's proposal, to
the other parties entitled to participate in such Completion in accordance with
the procedures specified in Article VI.B.6. Election to participate in a
Completion attempt shall include consent to all necessary expenditures for the





-15-

 




Completing and equipping of such well, including necessary tankage and/or
surface facilities but excluding any stimulation operation not contained on the
Completion AFE. Failure of any party receiving such notice to reply within the
period above fixed shall constitute an election by that party not to participate
in the cost of the Completion attempt; provided, that Article VI.B.6. shall
control in the case of conflicting Completion proposals. If one or more, but
less than all of the parties, elect to attempt a Completion, the provision of
Article VI.B.2. hereof (the phrase "Reworking, Sidetracking, Deepening,
Recompleting or Plugging Back" as contained in Article VI.B.2. shall be deemed
to include "Completing") shall apply to the operations thereafter conducted by
less than all parties; provided, however, that Article VI.B.2. shall apply
separately to each separate Completion or Recompletion attempt undertaken
hereunder, and an election to become a Non-Consenting Party as to one Completion
or Recompletion attempt shall not prevent a party from becoming a Consenting
Party in subsequent Completion or Recompletion attempts regardless whether the
Consenting Parties as to earlier Completions or Recompletion have recouped their
costs pursuant to Article VI.B.2.; provided further, that any recoupment of
costs by a Consenting Party shall be made solely from the production
attributable to the Zone in which the Completion attempt is made. Election by a
previous Non-Consenting party to participate in a subsequent Completion or
Recompletion attempt shall require such party to pay its proportionate share of
the cost of salvable materials and equipment installed in the well pursuant to
the previous Completion or Recompletion attempt, insofar and only insofar as
such materials and equipment benefit the Zone in which such party participates
in a Completion attempt.

 

2.

Rework, Recomplete or Plug Back: No well shall be Reworked, Recompleted or
Plugged Back except a well Reworked, Recompleted, or Plugged Back pursuant to
the provisions of Article VI.B.2. of this agreement. Consent to the Reworking,
Recompleting or Plugging Back of a well shall include all necessary expenditures
in conducting such operations and Completing and equipping of said well,
including necessary tankage and/or surface facilities.

D.

Other Operations:

Operator shall not undertake any single project reasonably estimated to require
an expenditure in excess of TWENTY THOUSAND AND NO/100 Dollars ($20,000.00),
except in connection with the drilling, Sidetracking, Reworking, Deepening,
Completing, Recompleting or Plugging Back of a well that has been previously
authorized by or pursuant to this agreement; provided, however, that, in case of
explosion, fire, flood or other sudden emergency, whether of the same or
different nature, Operator may take such steps and incur such expenses as in its
opinion are required to deal with the emergency to safeguard life and property
but Operator, as promptly as possible, shall report the emergency to the other
parties. If Operator prepares an AFE for its own use, Operator shall furnish any
Non-Operator so requesting an information copy thereof for any single project
costing in excess of TWNENTY THOUSAND AND N0/100 Dollars ($20,000.00). Any party
who has not relinquished its interest in a well shall have the right to propose
that Operator perform repair work or undertake the installation of artificial
lift equipment or ancillary production facilities such as salt water disposal
wells or to conduct additional work with respect to a well drilled hereunder or
other similar project (but not including the installation of gathering lines or
other transportation or marketing facilities, the installation of which shall be
governed by separate agreement between the parties) reasonably estimated to
require an expenditure in excess of the amount first set forth above in this
Article VI.D. (except in connection with an operation required to be proposed
under Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed
exclusively be those Articles). Operator shall deliver such proposal to all
parties entitled to participate therein. If within thirty (30) days thereof
Operator secures the written consent of any party or parties owning at least 50%
of the interests of the parties entitled to participate in such operation, each
party having the right to participate in such project shall be bound by the
terms of such proposal and shall be obligated to pay its proportionate share of
the costs of the proposed project as if it had consented to such project
pursuant to the terms of the proposal.

 

E.

Abandonment of Wells:

 

1.

Abandonment of Dry Holes: Except for any well drilled or Deepened pursuant to
Article VI.B.2., any well which has been drilled or Deepened under the terms of
this agreement and is proposed to be completed as a dry hole shall not be
plugged and abandoned without the consent of all parties. Should Operator, after
diligent effort, be unable to contact any party, or should any party fail to
reply within forty-eight (48) hours (exclusive of Saturday, Sunday and legal
holidays) after delivery of notice of the proposal to plug and abandon such
well, such party shall be deemed to have consented to the proposed abandonment.
All such wells shall be plugged and abandoned in accordance with applicable
regulations and at the cost, risk and expense of the parties who participated in
the cost of drilling or Deepening such well. Any party who objects to plugging
and abandoning such well by notice delivered to Operator within forty-eight (48)
hours (exclusive of Saturday, Sunday and legal holidays) after delivery of
notice of the proposed plugging shall take over the well as of the end of such
forty-eight (48) hour notice period and conduct further operations in search of
Oil and/or Gas subject to the provisions of Article VI.B.; failure of such party
to provide proof reasonably satisfactory to Operator of its financial capability
to conduct such operations or to take over the well within such period or
thereafter to conduct operations on such well or plug and abandon such well
shall entitle Operator to retain or take possession of the well and plug and
abandon the well. The party taking over the well shall indemnify Operator (if
Operator is an abandoning party) and the other abandoning parties against
liability for any further operations conducted on such well except for the costs
of plugging and abandoning the well and restoring the surface, for which the
abandoning parties shall remain proportionately liable.





-16-




 

 

2.

Abandonment of Wells That Have Produced: Except for any well in which a
Non-Consent operation has been conducted hereunder for which the Consenting
Parties have not been fully reimbursed as herein provided, any well which has
been completed as a producer shall not be plugged and abandoned without the
consent of all parties. If all parties consent to such abandonment, the well
shall be plugged and abandoned in accordance with applicable regulations and at
the cost, risk and expense of all the parties hereto. Failure of a party to
reply within sixty (60) days of delivery of notice of proposed abandonment shall
be deemed an election to consent to the proposal. If, within sixty (60) days
after delivery of notice of the proposed abandonment of any well, all parties do
not agree to the abandonment of such well, those wishing to continue its
operation from the Zone then open to production shall be obligated to take over
the well as of the expiration of the applicable notice period and shall
indemnify Operator (if Operator is an abandoning party) and the other abandoning
parties against liability for any further operations on the well conducted by
such parties. Failure of such party or parties to provide proof reasonably
satisfactory to Operator of their financial capability to conduct such
operations or to take over the well within the required period or thereafter to
conduct operations on such well shall entitle operator to retain or take
possession of such well and plug and abandon the well.

 

Parties taking over a well as provided herein shall tender to each of the other
parties its proportionate share of the value of the well's salvable material and
equipment, determined in accordance with the provisions of Exhibit "C," less the
estimated cost of salvaging and the estimated cost of plugging and abandoning
and restoring the surface; provided, however, that in the event the estimated
plugging and abandoning and surface restoration costs and the estimated cost of
salvaging are higher than the value of the well's salvable material and
equipment, each of the abandoning parties shall tender to the parties continuing
operations their proportionate shares of the estimated excess cost. Each
abandoning party shall assign to the non-abandoning parties, without warranty,
express or implied, as to title or as to quantity, or fitness for use of the
equipment and material, all of its interest in the wellbore of the well and
related equipment, together with its interest in the Leasehold insofar and only
insofar as such Leasehold covers the right to obtain production from that
wellbore in the Zone then open to production. If the interest of the abandoning
party is or includes and Oil and Gas Interest, such party shall execute and
deliver to the non- abandoning party or parties an oil and gas lease, limited to
the wellbore and the Zone then open to production, for a term of one (1) year
and so long thereafter as Oil and/or Gas is produced from the Zone covered
thereby, such lease to be on the form attached as Exhibit "B." The assignments
or leases so limited shall encompass the Drilling Unit upon which the well is
located. The payments by, and the assignments or leases to, the assignees shall
be in a ratio based upon the relationship of their respective percentage of
participation in the Contract Area to the aggregate of the percentages of
participation in the Contract Area of all assignees. There shall be no
readjustment of interests in the remaining portions of the Contract Area.

 

Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production from the well in the Zone then
open other than the royalties retained in any lease made under the terms of this
Article. Upon request, Operator shall continue to operate the assigned well for
the account of the non-abandoning parties at the rates and charges contemplated
by this agreement, plus any additional cost and charges which may arise as the
result of the separate ownership of the assigned well. Upon proposed abandonment
of the producing Zone assigned or leased, the assignor or lessor shall then have
the option to repurchase its prior interest in the well (using the same
valuation formula) and participate in further operations therein subject to the
provisions hereof.

 

3.

Abandonment of Non-Consent Operations: The provisions of Article VI.E.1. or
VI.E.2. above shall be applicable as between Consenting Parties in the event of
the proposed abandonment of any well excepted from said Articles; provided,
however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further operations therein have been
notified of the proposed abandonment and afforded the opportunity to elect to
take over the well in accordance with the provisions of this Article VI.E.; and
provided further, that Non-Consenting Parties who own an interest in a portion
of the well shall pay their proportionate shares of abandonment and surface
restoration cost for such well as provided in Article VI.B.2.(b).

F.

Termination of Operations:

 

Upon the commencement of an operation for the drilling, Reworking, Sidetracking,
Plugging Back, Deepening, testing, Completion or plugging of a well, including
but not limited to the Initial Well, such operation shall not be terminated
without consent of parties bearing 50% of the costs of such operation; provided,
however, that in the event granite or other practically impenetrable substance
or condition in the hole is encountered which renders further operations
impractical, Operator may discontinue operations and give notice of such
condition in the manner provided in Article VI.B.1, and the provisions of
Article VI.B. or VI.E. shall thereafter apply to such operation, as appropriate.

G.

Taking Production in Kind:





-17-










Option No. 1: Gas Balancing Agreement Attached

 

Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from the Contract Area, exclusive of production
which may be used in development and producing operations and in preparing and
treating Oil and Gas for marketing purposes and production unavoidably lost. Any
extra expenditure incurred in the taking in kind or separate disposition by any
party of its proportionate share of the production shall be borne by such party.
Any party taking its share of production in kind shall be required to pay for
only its proportionate share of such part of Operator's surface facilities which
it uses.

 

Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment directly
from the purchaser thereof for its share of all production.

 

If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate share of the Oil produced from the
Contract Area, Operator shall have the right, subject to the revocation at will
by the party owning it, but not the obligation, to purchase such Oil or sell it
to others at any time and from time to time, for the account of the non-taking
party. Any such purchase or sale by Operator may be terminated by Operator upon
at least ten (10) days written noticeto the owner of said production and shall
be subject always to the right of the owner of the production upon at least ten
(10) days written notice to Operator to exercise at any time its right to take
in kind, or separately dispose of, its share of all Oil not previously delivered
to a purchaser. Any purchase or sale by Operator of any other party's share of
Oil shall be only for such reasonable periods of time as are consistent with the
minimum needs of the industry under the particular circumstances, but in no
event for a period in excess of one (1) year.

 

Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances but Operator shall have no duty to share any existing market or to
obtain a price equal to that received under any existing market. The sale or
delivery by Operator of a non-taking party's share of Oil under the terms of any
existing contract of Operator shall not give the non-taking party any interest
in or make the non-taking party a party to said contract. No purchase shall be
made by Operator without first giving the non-taking party at least ten (10)
days written notice of such intended purchase and the price to be paid or the
pricing basis to be used.

 

All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following month, excluding price, and shall notify Operator
immediately in the event of a change in such arrangements. Operator shall
maintain records of all marketing arrangements and of volumes actually sold or
transported, which records shall be made available to Non-Operators upon
reasonable request.

 

In the event one or more parties' separate disposition of its share of the Gas
causes split-stream deliveries to separate pipelines and/or deliveries which on
a day-to-day basis for any reason are not exactly equal to a party's respective
proportion- ate share of total Gas sales to be allocated to it, the balancing or
accounting between the parties shall be in accordance with any Gas balancing
agreement between the parties hereto, whether such an agreement is attached as
Exhibit "E" or is

a separate agreement. Operator shall give notice to all parties of the first
sales of Gas from any well under this agreement.

x Option No. 2: No Gas Balancing Agreement:



Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from the Contract Area, exclusive of production
which may be used in development and producing operations and in preparing and
treating Oil and Gas for marketing purposes and production unavoidably lost. Any
extra expenditures incurred in the taking in kind or separate disposition by any
party of its proportionate share of the production shall be borne by such party.
Any party taking its share of production in kind shall be required to pay for
only its proportionate share of such part of Operator's surface facilities which
it uses.

 

Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment directly
from the purchaser thereof for its share of all production.

 

If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate share of the Oil and/or Gas produced
from the Contract Area, Operator shall have the right, subject to the revocation
at will by the party owning it, but not the obligation, to purchase such Oil
and/or Gas or sell it to others at any time and from time to time, for the
account of the non-taking party. Any such purchase or sale by Operator may be
terminated by Operator upon at least ten (10) days written notice to the owner
of said production and shall be subject always to the right of the owner of the
production upon at least ten (10) days written notice to Operator to exercise
its right to take in kind, or separately dispose of, its share of all Oil and/or
Gas not previously delivered to a purchaser; provided, however, that the
effective date of any such revocation may be deferred at Operator's election for
a period not to exceed ninety (90) days if Operator has committed such
production to a purchase contract having a term extending beyond such ten (10)
-day period. Any purchase or sale by Operator of any other party's

share of Oil and/or Gas shall be only for such reasonable periods of time as are
consistent with the minimum needs of the industry under the particular
circumstances, but in no event for a period in excess of one (1) year.





-18-










Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances, but Operator shall have no duty to share any existing market or
transportation arrangement or to obtain a price or transportation fee equal to
that received

 

under any existing market or transportation arrangement. The sale or delivery by
Operator of a non-taking party's share of production under the terms of any
existing contract of Operator shall not give the non-taking party any interest
in or make the non-taking party a party to said contract. No purchase of Oil and
Gas and no sale of Gas shall be made by Operator without first giving the
non-taking party ten days written notice of such intended purchase or sale and
the price to be paid or the pricing basis to be used. Operator shall give notice
to all parties of the first sale of Gas from any well under this Agreement.

 

All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following month, excluding price, and shall notify Operator
immediately in the event of a change in such arrangements. Operator shall
maintain records of all marketing arrangements and of volumes actually sold or
transported, which records shall be made available to Non-Operators upon
reasonable request.

 

ARTICLE VII.
EXPENDITURES AND LIABILITY OF PARTIES

A.

Liability of Parties:

The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations, and shall be liable only
for its proportionate share of the costs of developing and operating the
Contract Area. Accordingly, the liens granted among the parties in Article
VII.B. are given to secure only the debts of each severally, and no party shall
have any liability to third parties hereunder to satisfy the default of any
other party in the payment of any expense or obligation hereunder. It is not the
intention of the parties to create, nor shall this agreement be construed as
creating, a mining or other partnership, joint venture, agency relationship or
association, or to render the parties liable as partners, co-venturers, or
principals. In their relations with each other under this agreement, the parties
shall not be considered fiduciaries or to have established a confidential
relationship but rather shall be free to act on an arm's-length basis in
accordance with their own respective self-interest, subject, however, to the
obligation of the parties to act in good faith in their dealings with each other
with respect to activities hereunder.

B.

Liens and Security Interests:

 

Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in Oil and Gas Leases and Oil and Gas Interests in
the Contract Area, and a security interest and/or purchase money security
interest in any interest it now owns or hereafter acquires in the personal
property and fixtures on or used or obtained for use in connection therewith, to
secure performance of all of its obligations under this agreement including but
not limited to payment of expense, interest and fees, the proper disbursement of
all monies paid hereunder, the assignment or relinquishment of interest in Oil
and Gas Leases as required hereunder, and the proper performance of operations
hereunder. Such lien and security interest granted by each party hereto shall
include such party's leasehold interests, working interests, operating rights,
and royalty and overriding royalty interests in the Contract Area now owned or
hereafter acquired and in lands pooled or unitized therewith or otherwise
becoming subject to this agreement, the Oil and Gas when extracted therefrom and
equipment situated thereon or used or obtained for use in connection therewith
(including, without limitation, all wells, tools, and tubular goods), and
accounts (including, without limitation, accounts arising from gas imbalances or
from the sale of Oil and/or Gas at the wellhead), contract rights, inventory and
general intangibles relating thereto or arising therefrom, and all proceeds and
products of the foregoing.

 

To perfect the lien and security agreement provided herein, each party hereto
shall execute and acknowledge the recording supplement and/or any financing
statement prepared and submitted by any party hereto in conjunction herewith or
at any time following execution hereof, and Operator is authorized to file this
agreement or the recording supplement executed herewith as a lien or mortgage in
the applicable real estate records and as a financing statement with the proper
officer under the Uniform Commercial Code in the state in which the Contract
Area is situated and such other states as Operator shall deem appropriate to
perfect the security interest granted hereunder. Any party may file this
agreement, the recording supplement executed herewith, or such other documents
as it deems necessary as a lien or mortgage in the applicable real estate
records and/or a financing statement with the proper officer under the Uniform
Commercial Code.

 

 





-19-










Each party represents and warrants to the other parties hereto that the lien and
security interest granted by such party to the other parties shall be a first
and prior lien, and each party hereby agrees to maintain the priority of said
lien and security interestagainst all persons acquiring an interest in Oil and
Gas Leases and Interests covered by this agreement by, through or under such
party. All parties acquiring an interest in Oil and Gas Leases and Oil and Gas
Interests covered by this agreement, whether by assignment, merger, mortgage,
operation of law, or otherwise, shall be deemed to have taken subject to the
lien and security interest granted by this Article VII.B. as to all obligations
attributable to such interest hereunder whether or not such obligations arise
before or after such interest is acquired.

 

To the extent that parties have a security interest under the Uniform Commercial
Code of the state in which the Contract Area is situated, they shall be entitled
to exercise the rights and remedies of a secured party under the Code. The
bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an election of remedies or otherwise affect the
lien rights or security interest as security for the payment thereof. In
addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use of funds by the Operator, the other
parties shall have the right, without prejudice to other rights or remedies, to
collect from the purchaser the proceeds from the sale of such defaulting party's
share of Oil and Gas until the amount owed by such party, plus interest as
provided in "Exhibit C," has been received, and shall have the right to offset
the amount owed against the proceeds from the sale of such defaulting party's
share of Oil and Gas. All purchasers of production may rely on a notification of
default from the non-defaulting party or parties stating the amount due as a
result of the default, and all parties waive any recourse available against
purchasers for releasing production proceeds as provided in this paragraph.

 

If any party fails to pay its share of cost within one hundred twenty (120) days
after rendition of a statement therefor by Operator, the non-defaulting parties,
including Operator, shall upon request by Operator, pay the unpaid amount in the
proportion that the interest of each such party bears to the interest of all
such parties. The amount paid by each party so paying its share of the unpaid
amount shall be secured by the liens and security rights described in Article
VII.B., and each paying party may independently pursue any remedy available
hereunder or otherwise.

 

If any party does not perform all of its obligations hereunder, and the failure
to perform subjects such party to foreclosure or execution proceedings pursuant
to the provisions of this agreement, to the extent allowed by governing law, the
defaulting party waives any available right of redemption from and after the
date of judgment, any required valuation or appraisement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshaling of assets and any required bond in the event a receiver is
appointed. In addition, to the extent permitted by applicable law, each party
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted hereunder, such power to be
exercised in the manner provided by applicable law or otherwise in a
commercially reasonable manner and upon reasonable notice.

 

Each party agrees that the other parties shall be entitled to utilize the
provisions of Oil and Gas lien law or other lien law of any state in which the
Contract Area is situated to enforce the obligations of each party hereunder.
Without limiting the generality of the foregoing, to the extent permitted by
applicable law, Non-Operators agree that Operator may invoke or utilize the
mechanics' or materialman's lien law of the state in which the Contract Area is
situated in order to secure the payment to Operator of any sum due hereunder for
services performed or materials supplied by Operator.

 

C.

Advances:

Operator, at its election, shall have the right from time to time to demand and
receive from one or more of the other parties payment in advance of their
respective shares of the estimated amount of the expense to be incurred in
operations hereunder during the next succeeding month, which right may be
exercised only by submission to each such party of an itemized statement of such
estimated expense, together with an invoice for its share thereof. Each such
statement and invoice for the payment in advance of estimated expense shall be
submitted on or before the 20th day of the next preceding month. Each party
shall pay to Operator its proportionate share of such estimate within fifteen
(15) days after such estimate and invoice is received. If any party fails to pay
its share of said estimate within said time, the amount due shall bear interest
as provided in Exhibit "C" until paid. Proper adjustment shall be made monthly
between advances and actual expense to the end that each party shall bear and
pay its proportionate share of actual expenses incurred, and no more.

 

D.

Defaults and Remedies:

If any party fails to discharge any financial obligation under this agreement,
including without limitation the failure to

make any advance under the preceding Article VII.C. or any other provision of
this agreement, within the period required for such payment hereunder, then in
addition to the remedies provided in Article VII.B. or elsewhere in this
agreement, the remedies specified below shall be applicable. For purposes of
this Article VII.D., all notices and elections shall be delivered only by
Operator, except that Operator shall deliver any such notice and election
requested by a non-defaulting Non-Operator, and when Operator is the party in
default, the applicable notices and elections can be delivered by any
Non-Operator. Election of any one or more of the following remedies shall not
preclude the subsequent use of any other remedy specified below or otherwise
available to a non-defaulting party.

 







-20-







1.

Suspension of Rights: Any party may deliver to the party in default a Notice of
Default, which shall specify the default, specify the action to be taken to cure
the default, and specify that failure to take such action will result in the
exercise of one or more of the remedies provided in this Article. If the default
is not cured within thirty (30) days of the delivery of such Notice of Default,
all of the rights of the defaulting party granted by this agreement may upon
notice be suspended until the default is cured, without prejudice to the right
of the non-defaulting party or parties to continue to enforce the obligations of
the defaulting party

 

previously accrued or thereafter accruing under this agreement. If Operator is
the party in default, the Non-Operators shall have in addition the right, by
vote of Non-Operators owning a majority in interest in the Contract Area after
excluding the voting interest of Operator, to appoint a new Operator effective
immediately. The rights of a defaulting party that may be suspended hereunder at
the election of the non-defaulting parties shall include, without limitation,
the right to receive information as to any operation conducted hereunder during
the period of such default, the right to elect to participate in an operation
proposed under Article VI.B. of this agreement, the right to participate in an
operation being conducted under this agreement even if the party has previously
elected to participate in such operation, and the right to receive proceeds of
production from any well subject to this agreement.

2.

Suit for Damages: Non-defaulting parties or Operator for the benefit of
non-defaulting parties may sue (at joint account expense) to collect the amounts
in default, plus interest accruing on the amounts recovered from the date of
default until the date of collection at the rate specified in Exhibit "C"
attached hereto. Nothing herein shall prevent any party from suing any
defaulting party to collect consequential damages accruing to such party as a
result of the default.

3.

Deemed Non-Consent: The non-defaulting party may deliver a written Notice of
Non-Consent Election to the defaulting party at any time after the expiration of
the thirty-day cure period following delivery of the Notice of Default, in which
event if the billing is for the drilling a new well or the Plugging Back,
Sidetracking, Reworking or Deepening of a well which is to be or has been
plugged as a dry hole, or for the Completion or Recompletion of any well, the
defaulting party will be conclusively deemed to have elected not to participate
in the operation and to be a Non-Consenting Party with respect thereto under
Article VI.B. or VI.C., as the case may be, to the extent of the costs unpaid by
such party, notwithstanding any election to participate theretofore made. If
election is made to proceed under this provision, then the non-defaulting
parties may not elect to sue for the unpaid amount pursuant to Article VII.D.2.

 

Until the delivery of such Notice of Non-Consent Election to the defaulting
party, such party shall have the right to cure its default by paying its unpaid
share of costs plus interest at the rate set forth in Exhibit "C," provided,
however, such payment shall not prejudice the rights of the non-defaulting
parties to pursue remedies for damages incurred by the non- defaulting parties
as a result of the default. Any interest relinquished pursuant to this Article
VII.D.3. shall be offered to the non-defaulting parties in proportion to their
interests, and the non-defaulting parties electing to participate in the
ownership of such interest shall be required to contribute their shares of the
defaulted amount upon their election to participate therein.

4.

Advance Payment: If a default is not cured within thirty (30) days of the
delivery of a Notice of Default, Operator, or Non-Operators if Operator is the
defaulting party, may thereafter require advance payment from the defaulting
party of such defaulting party's anticipated share of any item of expense for
which Operator, or Non-Operators, as the case may be, would be entitled to
reimbursement under any provision of this agreement, whether or not such expense
was the subject of the previous default. Such right includes, but is not limited
to, the right to require advance payment for the estimated costs of drilling a
well or Completion of a well as to which an election to participate in drilling
or Completion has been made. If the defaulting party fails to pay the required
advance payment, the non-defaulting parties may pursue any of the remedies
provided in the Article VII.D. or any other default remedy provided elsewhere in
this agreement. Any excess of funds advanced remaining when the operation is
completed and all costs have been paid shall be promptly returned to the
advancing party.

5.

Costs and Attorneys' Fees: In the event any party is required to bring legal
proceedings to enforce any financial obligation of a party hereunder, the
prevailing party in such action shall be entitled to recover all court costs,
costs of collection, and a reasonable attorney's fee, which the lien provided
for herein shall also secure.

E. Rentals, Shut-in Well Payments and Minimum Royalties:

Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid by the party or parties who subjected such
lease to this agreement at its or their expense. In the event two or more
parties own and have contributed interests in the same lease to this agreement,
such parties may designate one of such parties to make said payments for and on
behalf of all such parties. Any party may request, and shall be entitled to
receive, proper evidence of all such payments. In the event of failure to make
proper payment of any rental, shut-in well payment or minimum royalty through
mistake or oversight where such payment is required to continue the lease in
force, any loss which results from such non-payment shall be borne in accordance
with the provisions of Article IV.B.2.

 

Operator shall notify Non-Operators of the anticipated completion of a shut-in
well, or the shutting in or return to production of a producing well, at least
five (5) days (excluding Saturday, Sunday, and legal holidays) prior to taking
such action, or at the earliest opportunity permitted by circumstances, but
assumes no liability for failure to do so. In the event of failure by Operator
to so notify Non-Operators, the loss of any lease contributed hereto by
Non-Operators for failure to make timely payments of any shut-in well payment
shall be borne jointly by the parties hereto under the provisions of Article
IV.B.3.


-21-

 




 

F. Taxes:

 

Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all property subject to this agreement
which by law should be rendered for such taxes, and it shall pay all such taxes
assessed thereon before they become delinquent. Prior to the rendition date,
each Non-Operator shall furnish Operator information as to burdens (to include,
but not be limited to, royalties, overriding royalties and production payments)
on Leases and Oil and Gas Interests contributed by such Non-Operator. If the
assessed valuation of any Lease is reduced by reason of its being subject to
outstanding excess royalties, overriding royalties or production payments, the
reduction in ad valorem taxes resulting therefrom shall inure to the benefit of
the owner or owners of such Lease, and Operator shall adjust the charge to such
owner or owners so as to reflect the benefit of such reduction. If the ad
valorem taxes are based in whole or in part upon separate valuations of each
party's working interest, then notwithstanding anything to the contrary herein,
charges to the joint account shall be made and paid by the parties hereto in
accordance with the tax value generated by each party's working interest.
Operator shall bill the other parties for their proportionate shares of all tax
payments in the manner provided in Exhibit "C."

If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner prescribed by law, and prosecute
the protest to a final determination, unless all parties agree to abandon the
protest prior to final determination. During the pendency of administrative or
judicial proceedings, Operator may elect to pay, under protest, all such taxes
and any interest and penalty. When any such protested assessment shall have been
finally determined, Operator shall pay the tax for the joint account, together
with any interest and penalty accrued, and the total cost shall then be assessed
against the parties, and be paid by them, as provided in Exhibit "C."

 

Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect to the production or
handling of such party's share of Oil and Gas produced under the terms of this
agreement.

ARTICLE VIII.

ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

A. Surrender of Leases:

The Leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole or in part unless all parties
consent thereto.

 

However, should any party desire to surrender its interest in any Lease or in
any portion thereof, such party shall give written notice of the proposed
surrender to all parties, and the parties to whom such notice is delivered shall
have thirty (30) days after delivery of the notice within which to notify the
party proposing the surrender whether they elect to consent thereto. Failure of
a party to whom such notice is delivered to reply within said 30-day period
shall constitute a consent to the surrender of the Leases described in the
notice. If all parties do not agree or consent thereto, the party desiring to
surrender shall assign, without express or implied warranty of title, all of its
interest in such Lease, or portion thereof, and any well, material and equipment
which may be located thereon and any rights in production thereafter secured, to
the parties not consenting to such surrender. If the interest of the assigning
party is or includes an Oil and Gas Interest, the assigning party shall execute
and deliver to the party or parties not consenting to such surrender an oil and
gas lease covering such Oil and Gas Interest for a term of one (1) year and so
long thereafter as Oil and/or Gas is produced from the land covered thereby,
such lease to be on the form attached hereto as Exhibit "B." Upon such
assignment or lease, the assigning party shall be relieved from all obligations
thereafter accruing, but not theretofore accrued, with respect to the interest
assigned or leased and the operation of any well attributable thereto, and the
assigning party shall have no further interest in the assigned or leased
premises and its equipment and production other than the royalties retained in
any lease made under the terms of this Article. The party assignee or lessee
shall pay to the party assignor or lessor the reasonable salvage value of the
latter's interest in any well's salvable materials and equipment attributable to
the assigned or leased acreage. The value of all salvable materials and
equipment shall be determined in accordance with the provisions of Exhibit "C,"
less the estimated cost of salvaging and the estimated cost of plugging and
abandoning and restoring the surface. If such value is less than such costs,
then the party assignor or lessor shall pay to the party assignee or lessee the
amount of such deficit. If the assignment or lease is in favor of more than one
party, the interest shall be shared by such parties in the proportions that the
interest of each bears to the total interest of all such parties. If the
interest of the parties to whom the assignment is to be made varies according to
depth, then the interest assigned shall similarly reflect such variances.

 

Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor's, lessor's or surrendering party's interest as it was
immediately before the assignment, lease or surrender in the balance of the
Contract Area; and the acreage assigned, leased or surrendered, and subsequent
operations thereon, shall not thereafter be subject to the terms and provisions
of this agreement but shall be deemed subject to an Operating Agreement in the
form of this agreement.





-22-




B.

Renewal or Extension of Leases:

 

If any party secures a renewal or replacement of an Oil and Gas Lease or
Interest subject to this agreement, then all other parties shall be notified
promptly upon such acquisition or, in the case of a replacement Lease taken
before expiration of an existing Lease, promptly upon expiration of the existing
Lease. The parties notified shall have the right for a period of thirty (30)
days following delivery of such notice in which to elect to participate in the
ownership of the renewal or replacement Lease, insofar as such Lease affects
lands within the Contract Area, by paying to the party who acquired it their
proportionate shares of the acquisition cost allocated to that part of such
Lease within the Contract Area, which shall be in proportion to the interest
held at that time by the parties in the Contract Area. Each party who
participates in the purchase of a renewal or replacement Lease shall be given an
assignment of its proportionate interest therein by the acquiring party.

 

If some, but less than all, of the parties elect to participate in the purchase
of a renewal or replacement Lease, it shall be owned by the parties who elect to
participate therein, in a ratio based upon the relationship of their respective
percentage of participation in the Contract Area to the aggregate of the
percentages of participation in the Contract Area of all parties participating
in the purchase of such renewal or replacement Lease. The acquisition of a
renewal or replacement Lease by any or all of the parties hereto shall not cause
a readjustment of the interests of the parties stated in Exhibit "A," but any
renewal or replacement Lease in which less than all parties elect to participate
shall not be subject to this agreement but shall be deemed subject to a separate
Operating Agreement in the form of this agreement.

 

If the interests of the parties in the Contract Area vary according to depth,
then their right to participate proportionately in renewal or replacement Leases
and their right to receive an assignment of interest shall also reflect such
depth variances.

 

The provisions of this Article shall apply to renewal or replacement Leases
whether they are for the entire interest covered by the expiring Lease or cover
only a portion of its area or an interest therein. Any renewal or replacement
Lease taken before the expiration of its predecessor Lease, or taken or
contracted for or becoming effective within six (6) months after the expiration
of the existing Lease, shall be subject to this provision so long as this
agreement is in effect at the time of such acquisition or at the time the
renewal or replacement Lease becomes effective; but any Lease taken or
contracted for more than six (6) months after the expiration of an existing
Lease shall not be deemed a renewal or replacement Lease and shall not be
subject to the provisions of this agreement.

 

The provisions in this Article shall also be applicable to extensions of Oil and
Gas Leases.

C.

Acreage or Cash Contributions:

 

While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other operation on the Contract Area,
such contribution shall be paid to the party who conducted the drilling or other
operation and shall be applied by it against the cost of such drilling or other
operation. If the contribution be in the form of acreage, the party to whom the
contribution is made shall promptly tender an assignment of the acreage, without
warranty of title, to the Drilling Parties in the proportions said Drilling
Parties shared the cost of drilling the well. Such acreage shall become a
separate Contract Area and, to the extent possible, be governed by provisions
identical to this agreement. Each party shall promptly notify all other parties
of any acreage or cash contributions it may obtain in support of any well or any
other operation on the Contract Area. The above provisions shall also be
applicable to optional rights to earn acreage outside the Contract Area which
are in support of well drilled inside Contract Area.

 

If any party contracts for any consideration relating to disposition of such
party's share of substances produced hereunder, such consideration shall not be
deemed a contribution as contemplated in this Article VIII.C.

D.

Assignment; Maintenance of Uniform Interest:

 

For the purpose of maintaining uniformity of ownership in the Contract Area in
the Oil and Gas Leases, Oil and Gas Interests, wells, equipment and production
covered by this agreement no party shall sell, encumber, transfer or make other
disposition of its interest in the Oil and Gas Leases and Oil and Gas Interests
embraced within the Contract Area or in wells, equipment and production unless
such disposition covers either:

1.

the entire interest of the party in all Oil and Gas Leases, Oil and Gas
Interests, wells, equipment and production; or

2.

an equal undivided percent of the party's present interest in all Oil and Gas
Leases, Oil and Gas Interests, wells, equipment and production in the Contract
Area.

 

Every sale, encumbrance, transfer or other disposition made by any party shall
be made expressly subject to this agreement and shall be made without prejudice
to the right of the other parties, and any transferee of an ownership interest
in any Oil and Gas Lease or Interest shall be deemed a party to this agreement
as to the interest conveyed from and after the effective date of the transfer of
ownership; provided, however, that the other parties shall not be required to
recognize any such sale, encumbrance, transfer or other disposition for any
purpose hereunder until thirty (30) days after they have received a copy of the
instrument of transfer or other satisfactory evidence thereof in writing from
the transferor or transferee. No assignment or other disposition of interest by
a party shall relieve such party of obligations previously incurred by such
party hereunder with respect to the interest transferred, including without
limitation the obligation of a party to pay all costs attributable to an
operation conducted hereunder in which such party has agreed to participate
prior to making such assignment, and the lien and security interest granted by
Article VII.B. shall continue to burden the interest transferred to secure
payment of any such obligations.



-23-




 

 

If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion, may require such co-owners to
appoint a single trustee or agent with full authority to receive notices,
approve expenditures, receive billings for and approve and pay such party's
share of the joint expenses, and to deal generally with, and with power to bind,
the co-owners of such party's interest within the scope of the operations
embraced in this agreement; however, all such co- owners shall have the right to
enter into and execute all contracts or agreements for the disposition of their
respective shares of the Oil and Gas produced from the Contract Area and they
shall have the right to receive, separately, payment of the sale proceeds
thereof.

E.

Waiver of Rights to Partition:

 

If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an undivided interest in the
Contract Area waives any and all rights it may have to partition and have set
aside to it in severalty its undivided interest therein.

 

F.

Preferential Right to Purchase:

(Optional; Check if applicable.)

 

Should any party desire to sell all or any part of its interests under this
agreement, or its rights and interests in the Contract Area, it shall promptly
give written notice to the other parties, with full information concerning its
proposed disposition, which shall include the name and address of the
prospective transferee (who must be ready, willing and able to purchase), the
purchase price, a legal description sufficient to identify the property, and all
other terms of the offer. The other parties shall then have an optional prior
right, for a period of ten (10) days after the notice is delivered, to purchase
for the stated consideration on the same terms and conditions the interest which
the other party proposes to sell; and, if this optional right is exercised, the
purchasing parties shall share the purchased interest in the proportions that
the interest of each bears to the total interest of all purchasing parties.
However, there shall be no preferential right to purchase in those cases where
any party wishes to mortgage its interests, or to transfer title to its
interests to its mortgagee in lieu of or pursuant to foreclosure of a mortgage
of its interests, or to dispose of its interests by merger, reorganization,
consolidation, or by sale of all or substantially all of its Oil and Gas assets
to any party, or by transfer of its interests to a subsidiary or parent company
or to a subsidiary of a parent company, or to any company in which such party
owns a majority of the stock.

ARTICLE Ix.
INTERNAL REVENUE CODE ELECTION

If, for federal income tax purposes, this agreement and the operations hereunder
are regarded as a partnership, and if the parties have not otherwise agreed to
form a tax partnership pursuant to Exhibit "G" or other agreement between them,
each party thereby affected elects to be excluded from the application of all of
the provisions of Subchapter "K," Chapter 1, Subtitle "A," of the Internal
Revenue Code of 1986, as amended ("Code"), as permitted and authorized by
Section 761 of the Code and the regulations promulgated thereunder. Operator is
authorized and directed to execute on behalf of each party hereby affected such
evidence of this election as may be required by the Secretary of the Treasury of
the United States or the Federal Internal Revenue Service, including
specifically, but not by way of limitation, all of the returns, statements, and
the data required by Treasury Regulation §1.761. Should there be any requirement
that each party hereby affected give further evidence of this election, each
such party shall execute such documents and furnish such other evidence as may
be required by the Federal Internal Revenue Service or as may be necessary to
evidence this election. No such party shall give any notices or take any other
action inconsistent with the election made hereby. If any present or future
income tax laws of the state or states in which the Contract Area is located or
any future income tax laws of the United States contain provisions similar to
those in Subchapter "K," Chapter 1, Subtitle "A," of the Code, under which an
election similar to that provided by Section 761 of the Code is permitted, each
party hereby affected shall make such election as may be permitted or required
by such laws. In making the foregoing election, each such party states that the
income derived by such party from operations hereunder can be adequately
determined without the computation of partnership taxable income.

ARTICLE x.

CLAIMS AND LAWSUITS

Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure does not exceed TEN
THOUSAND AND NO/100 Dollars ($10,000.00) and if the payment is in complete
settlement of such claim or suit. If the amount required for settlement exceeds
the above amount, the parties hereto shall assume and take over the further
handling of the claim or suit, unless such authority is delegated to Operator.
All costs and expenses of handling settling, or otherwise discharging such claim
or suit shall be a joint expense of the parties participating in the operation
from which the claim or suit arises. If a claim is made against any party or if
any party is sued on account of any matter arising from operations hereunder
over which such individual has no control because of the rights given Operator
by this agreement, such party shall immediately notify all other parties, and
the claim or suit shall be treated as any other claim or suit involving
operations hereunder.

-24-

 

 

ARTICLE XI. FORCE MAJEURE

If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other than the obligation to indemnify
or make money payments or furnish security, that party shall give to all other
parties prompt written notice of the force majeure with reasonably full
particulars concerning it; thereupon, the obligations of the party giving the
notice, so far as they are affected by the force majeure, shall be suspended
during, but no longer than, the continuance of the force majeure. The term
"force majeure," as here employed, shall mean an act of God, strike, lockout, or
other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightening, fire, storm, flood or other act of nature, explosion,
governmental action, governmental delay, restraint or inaction, unavailability
of equipment, and any other cause, whether of the kind specifically enumerated
above or otherwise, which is not reasonably within the control of the party
claiming suspension.

 

The affected party shall use all reasonable diligence to remove the force
majeure situation as quickly as practicable. The requirement that any force
majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes, lockouts, or other labor difficulty by the party
involved, contrary to its wishes; how all such difficulties shall be handled
shall be entirely within the discretion of the party concerned.

ARTICLE XII.
NOTICES

All notices authorized or required between the parties by any of the provisions
of this agreement, unless otherwise specifically provided, shall be in writing
and delivered in person or by United States mail, courier service, telegram,
telex, telecopier or any other form of facsimile, postage or charges prepaid,
and addressed to such parties at the addresses listed on Exhibit "A." All
telephone or oral notices permitted by this agreement shall be confirmed
immediately thereafter by written notice. The originating notice given under any
provision hereof shall be deemed delivered only when received by the party to
whom such notice is directed, and the time for such party to deliver any notice
in response thereto shall run from the date the originating notice is received.
"Receipt" for purposes of this agreement with respect to written notice
delivered hereunder shall be actual delivery of the notice to the address of the
party to be notified specified in accordance with this agreement, or to the
telecopy, facsimile or telex machine of such party. The second or any responsive
notice shall be deemed delivered when deposited in the United States mail or at
the office of the courier or telegraph service, or upon transmittal by telex,
telecopy or facsimile, or when personally delivered to the party to be notified,
provided, that when response is required within 24 or 48 hours, such response
shall be given orally or by telephone, telex, telecopy or other facsimile within
such period. Each party shall have the right to change its address at any time,
and from time to time, by giving written notice thereof to all other parties. If
a party is not available to receive notice orally or by telephone when a party
attempts to deliver a notice required to be delivered within 24 or 48 hours, the
notice may be delivered in writing by any other method specified herein and
shall be deemed delivered in the same manner provided above for any responsive
notice.

ARTICLE XIII.
TERM OF AGREEMENT

This agreement shall remain in full force and effect as to the Oil and Gas
Leases and/or Oil and Gas Interests subject hereto for the period of time
selected below; provided, however, no party hereto shall ever be construed as
having any right, title or interest in or to any Lease or Oil and Gas Interest
contributed by any other party beyond the term of this agreement.





 

 

-25-




 

Option No. 1: So long as any of the Oil and Gas Leases subject to this agreement
remain or are continued in force as to any part of the Contract Area, whether by
production, extension, renewal or otherwise.

 

 

Option No. 2: In the event the well described in Article VI.A., or any
subsequent well drilled under any provision of this agreement, results in the
Completion of a well as a well capable of production of Oil and/or Gas in paying
quantities, this agreement shall continue in force so long as any such well is
capable of production, and for an additional period of days thereafter;
provided, however, if, prior to the expiration of such additional period, one or
more of the parties hereto are engaged in drilling, Reworking, Deepening,
Sidetracking, Plugging Back, testing or attempting to Complete or Re-complete a
well or wells hereunder, this agreement shall continue in force until such
operations have been completed and if production results therefrom, this
agreement shall continue in force as provided herein. In the event the well
described in Article VI.A., or any subsequent well drilled hereunder, results in
a dry hole, and no other well is capable of producing Oil and/or Gas from the
Contract Area, this agreement shall terminate unless drilling, Deepening,
Sidetracking, Completing, Re- completing, Plugging Back or Reworking operations
are commenced within   days from the date of abandonment of said well.
"Abandonment" for such purposes shall mean either (i) a decision by all parties
not to conduct any further operations on the well or (ii) the elapse of 180 days
from the conduct of any operations on the well, whichever first occurs.

The termination of this agreement shall not relieve any party hereto from any
expense, liability or other obligation or any remedy therefor which has accrued
or attached prior to the date of such termination.

 

Upon termination of this agreement and the satisfaction of all obligations
hereunder, in the event a memorandum of this Operating Agreement has been filed
of record, Operator is authorized to file of record in all necessary recording
offices a notice of termination, and each party hereto agrees to execute such a
notice of termination as to Operator's interest, upon request of Operator, if
Operator has satisfied all its financial obligations.

 

ARTICLE XIV.
COMPLIANCE WITH LAWS AND REGULATIONS

A.

Laws, Regulations and Orders:

This agreement shall be subject to the applicable laws of the state in which the
Contract Area is located, to the valid rules, regulations, and orders of any
duly constituted regulatory body of said state; and to all other applicable
federal, state, and local laws, ordinances, rules, regulations and orders.

B.

Governing Law:

This agreement and all matters pertaining hereto, including but not limited to
matters of performance, non- performance, breach, remedies, procedures, rights,
duties, and interpretation or construction, shall be governed and determined by
the law of the state in which the Contract Area is located. If the Contract Area
is in two or more states, the law of the state of TEXAS shall govern.

C.

Regulatory Agencies:

Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any rights, privileges, or obligations
which Non-Operators may have under federal or state laws or under rules,
regulations or orders promulgated under such laws in reference to oil, gas and
mineral operations, including the location, operation, or production of wells,
on tracts offsetting or adjacent to the Contract Area.

 

With respect to the operations hereunder, Non-Operators agree to release
Operator from any and all losses, damages, injuries, claims and causes of action
arising out of, incident to or resulting directly or indirectly from Operator's
interpretation or application of rules, rulings, regulations or orders of the
Department of Energy or Federal Energy Regulatory Commission or predecessor or
successor agencies to the extent such interpretation or application was made in
good faith and does not constitute gross negligence. Each Non-Operator further
agrees to reimburse Operator for such Non-Operator's share of production or any
refund, fine, levy or other governmental sanction that Operator may be required
to pay as a result of such an incorrect interpretation or application, together
with interest and penalties thereon owing by Operator as a result of such
incorrect interpretation or application.

ARTICLE XV.

MISCELLANEOUS

A. Execution:

 





-26-










This agreement shall be binding upon each Non-Operator when this agreement or a
counterpart thereof has been executed by such Non-Operator and Operator
notwithstanding that this agreement is not then or thereafter executed by all of
the parties to which it istendered or which are listed on Exhibit "A" as owning
an interest in the Contract Area or which own, in fact, an interest in the
Contract Area. Operator may, however, by written notice to all Non-Operators who
have become bound by this agreement as aforesaid, given at any time prior to the
actual spud date of the Initial Well but in no event later than five days prior
to the date specified in Article VI.A. for commencement of the Initial Well,
terminate this agreement if Operator in its sole discretion determines that
there is insufficient participation to justify commencement of drilling
operations. In the event of such a termination by Operator, all further
obligations of the parties hereunder shall cease as of such termination. In the
event any Non-Operator has advanced or prepaid any share of drilling or other
costs hereunder, all sums so advanced shall be returned to such Non-Operator
without interest. In the event Operator proceeds with drilling operations for
the Initial Well without the execution hereof by all persons listed on Exhibit
"A" as having a current working interest in such well, Operator shall indemnify
Non-Operators with respect to all costs incurred for the Initial Well which
would have been charged to such person under this agreement if such person had
executed the same and Operator shall receive all revenues which would have been
received by such person under this agreement if such person had executed the
same.

B.

Successors and Assigns:

 

This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, devisees, legal representatives,
successors and assigns, and the terms hereof shall be deemed to run with the
Leases or Interests included within the Contract Area.

C.

Counterparts:

 

This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.

D.

Severability:

 

For the purposes of assuming or rejecting this agreement as an executory
contract pursuant to federal bankruptcy laws, this agreement shall not be
severable, but rather must be assumed or rejected in its entirety, and the
failure of any party to this agreement to comply with all of its financial
obligations provided herein shall be a material default.

ARTICLE XVI
Other Provisions

A.

CONFLICTS:The additional provisions set forth in this Section XVI shall be
deemed to be amendments to,supplements to,and modifications of the foregoing
articles and
paragraphs of this agreement. In the event of any conflicts between the
provisions of the printed portion of this agreement and the additional
provisions in this Article XVI, the additional provisions in this Article XVI
shall control.

 

B.

PRIORITY OF OPERATIONS: If, at any time, there is more than one operation
proposed in connection with any well subject to this Agreement, then, unless all
participating parties agree on the sequence of such operations, such proposals
shall be considered and disposed of in the following order of priority.

 

1.

Proposals to do additional testing, coring or logging.

2.

Proposals to attempt a completion in the objective zone.

3.

Proposals to plug back and attempt completions in shallower zones, in ascending
order.

4.

Proposals to sidetrack the well.

5.

Proposals to deepen the well, in descending order.

6.

Proposals to plug and abandon the well.

No party may propose any operation with respect to any well while there is in
progress any operation on such well until such operation has been completed.

It is provided, however, that if, at any time said participating parties are
considering any of the above operations and the hole is in such a condition that
a reasonable prudent Operator would not conduct an operation in the sequence
above provided for fear of placing the hole in jeopardy or losing the same prior
to completing the well in the objective depth or objective formation, such
operation shall not be given priority as hereinabove set forth.

No party to this Agreement shall propose the drilling of more than one well at a
time nor shall any party to this Agreement propose the drilling of a well more
often than one hundred and twenty (120) days following the completion of the
previous well, EXCEPT: (i) by the mutual consent of all parties hereto, or, (ii)
if one or more of said proposed wells are obligations necessary for the
maintenance of any leasehold interest on acreage covered by this Agreement.





-27-










C. ADVANCES AND PAYMENT DEFAULTS:

1.

All parties agree that the Operator has the unqualified right to require from
any other party advance payment of such other party's anticipated share of any
item of cost or expense for which the Operator would be entitled to
reimbursement under any provision of this Operating Agreement; provided,
however, that Operator shall not request advance payment more than thirty (30)
days prior to the anticipated commencement date of the operation in which such
cost or expense is to be incurred. Such right includes the right to require
advance payment for the estimated costs of drilling and completion of a well as
to which an election to participate in drilling has been made, notwithstanding
that a party's obligation to pay completion costs will not arise until it has
made the further election to participate in the completion under Option No. 2 of
Article VI.C. 1. of this Operating Agreement, provided, that no request for
completion cost advances will be made more than ten (10) days prior to the
anticipated date of the commencement of completion operations and any advance
for completion expenses will be returned to a party which elects (or is deemed
to have elected) not to Participate in the completion under Option No. 2 of
Article VI.C. 1. within fifteen (15) days after the effective date of its
election not to participate; PROVIDED HOWEVER, that (i)there can only be one (1)
cash advance request or demand by Operator in any 45 day period, (ii) that the
Operator shall not request an additional cash advance until 45 days has elapsed
from the most recent cash advance request or demand.

2.

If the party fails to pay, within 15 days, its share of any cost, including any
advance which it is obligated to make under the provision of this Operating
Agreement, and provided that Operator has delivered notice, via certified mail,
return receipt requested, or facsimile, advising such party of its default, and
if such default continues for a period of twenty days (or 10 days if the
proposed operation must be commenced within 15 days of the receipt of such
notice in order to maintain an interest that would expire absent the conduct of
such operation --- which must be indicated in the notice of default) following
delivery by Operator of notice of such default to such party;

If the billing is for the drilling of a new well or the plugging back, reworking
or deepening (including sidetracking) of a well which is to be or has been
plugged as a dry hole, or for the completion or recompletion of any well, the
non-paying party will be conclusively deemed to have elected not to participate
in the proposed operation and will become a Non-Consenting Party with  respect
 thereto under ArticleVI.B.2.or Article XV, notwithstanding any election to
participate theretofore made.

D.

PROPOSED NEW WELLS OR REQUIRED OPERATIONS:

 

Notwithstanding any of the provisions of this Agreement, if a new well is or if
any proposed operations are necessary to maintain a lease, covered by this
Agreement, in force or to earn a lease(s) or interest therein under an Agreement
which would otherwise expire unless such operations are conducted, then in lieu
of being penalized under Article VI.B.2., each Non-Consenting Party shall assign
to Consenting Parties all of such Non-Consenting Party’s right, title and
interest in and to the lease(s) or portion thereof or the Agreement which would
be lost or not earned if such operations were not conducted together with any
lease or interest therein pooled therewith to form a pool or unit under the
regulations of the governmental authority having jurisdiction or under any
applicable Agreement. Such Assignment shall be promptly due upon commencement of
said proposed operations by Consenting Parties and if the Assignment is in favor
of more than one party, the assigned interest shall be shared by Consenting
Parties in the proportion that the interest of each bears to the interest of all
Consenting Parties, unless otherwise agreed to in writing. Each such Assignment
shall be free of any subsequently created interest arising under the assigning
party. Thereafter, the acreage covered by said Assignment shall be subject to
the terms of this Agreement. For purposes of defining necessary operations to
maintain a lease or Agreement to earn a lease(s) in force, which would otherwise
expire, such operations will be deemed necessary if proposed within six (6)
months of the date the lease or Agreement would otherwise expire. Nothing herein
shall be construed as requiring a relinquishment of a party's interest in any
producing wells associated therewith.

E.

ASSIGNMENT:

No Assignment or other transfer or disposition of any interestsubject to this
Agreement shall be effective as to Operator or the other parties hereto until
the first day of the month following the month in which (i) Operator receives an
authenticated copy of the instrument evidencing such assignment, transfer or
disposition and (ii) the person receiving such assignment, transfer or
disposition has become obligated by instrument (to the reasonable satisfaction
of Operator) to observe, perform and be bound by all of the covenants, terms and
conditions of this Agreement. Prior to such date, neither Operator nor any other
party shall be required to recognize such assignment, transfer or disposition
for any purpose but may continue to deal exclusively with the party making such
assignment, transfer or disposition in all matters under this Agreement
including billings. No assignment or other transfer or disposition of an
interest subject to this Agreement shall relieve a party of its obligations
accrued prior to the effective date aforesaid. Further,no assignment, transfer
or other disposition shall relive any party of its liability for its share of
costs and expenses which may be incurred in any operation to which such party
has previously agreed or consented prior to the effective date aforesaid for the
drilling, testing, completing and equipping, reworking, and recompleting,
sidetracking, deepening, plugging back, or plugging and abandoning of a well
even though such operation is performed after said effective date, unless such
party’s successors or assigns specifically agree to assume all such obligations
or liabilities in the instrument evidencing the assignment, transfer or
disposition; subject, however, to such party’s right to elect not to participate
in completion operations under Article VI.C. 1, Option No. 2, not previously
consented.





-28-










 

F.

LIENS AND PAYMENT DEFAULT: Each party grants to the other parties, hereto, a
lien upon any interest it now owns or hereafter acquires in oil and gas leases
and oil and gas interests in the Contract Area, and a security interest and/or
purchase money security interest in any interest it now owns or hereafter
acquires in the personal property and fixtures on or used or obtained for use in
connection therewith, to secure performance of all of its obligations under this
Agreement including, without limitation, the timely payment of its share of
expenses incurred in conducting operations hereunder together with any interest
accruing thereon and fees associated therewith, the proper disbursement of all
monies paid hereunder, the assignments or relinquishment of interests in oil and
gas leases required hereunder, and the proper performance of operations
hereunder. Such lien and security interest granted for each party, hereto, shall
include such party's leasehold interest, working interests, operating rights,
and royalty and overriding royalty interests in the Contract Area, now owned or
hereafter acquired and in lands pooled or unitized therewith or otherwise
becoming subject to this Agreement, the oil and gas when extracted therefrom and
equipment situated thereon or used or obtained for use in connection therewith
(including, without limitation, all wells, tools and tubular goods), and
accounts (including, without limitation, accounts arising from gas imbalances or
from the sale or oil or gas at the wellhead), contract rights, inventory and
general intangibles relating thereto or arising therefrom, and all proceed and
products of the foregoing. To perfect the lien and security interest provided
herein, each party hereto agrees to execute and acknowledge the Memorandum of
Operating Agreement prepared and submitted by any party hereto in conjunction
herewith or at any time following the execution hereof, and Operator is
authorized to file such memorandum as a lien or mortgage in the applicable real
estate records and as a financing statement with the proper officer under the
Uniform Commercial Code in the state in which the Contract Area is situated and
such other locations as Operator shall deem appropriate in order to perfect the
security interest granted hereunder.

Each party hereby represents and warrants that the lien and security interest
granted by such party hereunder shall be a first and prior lien, and each party
hereby agrees to maintain the priority of said lien and security interest
against all persons acquiring an interest in oil and gas leases and interests
covered by this Agreement by, through or under such party. All parties acquiring
an interest in oil and gas interests covered by this Agreement whether by
assignments, mergers, mortgage, operation of law, or otherwise, shall be deemed
to have taken subject to the lien and security interest granted by this
provision as to all obligations attributable to such interest hereunder whether
or not such obligations arise before or after such interest is acquired.

To the extent that this provision creates a security interest under the Uniform
Commercial Code of the jurisdiction in which the Contract Area is located, the
parties shall be entitled to exercise the rights and remedies of a secured party
under the code. The bringing of a suit and the obtaining of judgment by a party
for the secured indebtedness shall not be deemed an election of remedies or
otherwise affect the lien rights or security interest as security for the
payment thereof. In addition, upon default by any party in the payment of its
share of expenses, interest or fees, or upon the improper use of funds by
Operator, the other parties shall have the right, without prejudice to other
rights or remedies, to collect from the purchaser the proceeds from the sale of
such defaulting party's share of oil or gas produced from the Contract Area
until the amount owed by such party, plus interest as provided in Exhibit "C"
hereto, has been received, and shall have the right to offset the amount owed
against the proceeds from the sale of such defaulting party's share of such oil
or gas. All purchasers of production may rely on a notification of default from
the non-defaulting party or parties stating the amount due as a result of the
default, and all defaulting parties waive any recourse available against
purchasers for releasing production proceeds as provided in this paragraph. If
any party does not perform all of its obligations hereunder and the failure to
perform subjects >such party to foreclosure execution proceedings, pursuant to
the provisions hereof, to the extent allowed by governing law, the defaulting
party waives any available right of redemption from and after the date of
judgment, any required valuation or appraisement of the mortgaged or secured
property prior to sale, and available right to stay execution or to require a
marshaling of assets and any required bond in the event a receiver is appointed.
In addition, to the extent permitted by applicable law, each party hereby grants
to the other parties a power of sale as to any property that is subject to the
lien and security rights granted hereunder, such power to be exercised in the
manner provided by applicable law or otherwise in a commercially reasonable
manner and upon reasonable notice.

 

-29-

Each party agrees that the other parties shall be entitled to utilize the
provisions of oil and gas lien law or other lien law of any state in which the
Contract Area is situated to enforce the obligations of defaulting party
hereunder. Without limiting the generality of the foregoing, to the extent
permitted by applicable law, Non-Operators agree that Operator may invoke or
utilize the mechanics' or materialmen's lien law of the state in which the
Contract Area is situated in order to secure the payment to the Operator of any
sum due hereunder.

 

G.

ARBITRATION:

Any controversy between the parties hereto arising under this Agreement and not
resolved by agreement shall be determined by a board of arbitration, under and
according to the rules of the American Arbitration Association for commercial
arbitrators. Notice of submission, given by either party to the other, shall
name a qualified, independent arbitrator. With ten (10) days after the receipt
of such notice, the other party shall name a qualified, independent arbitrator,
or failing to do so, the party giving notice shall name the second. The two
arbitrators so appointed shall name the third qualified, independent arbitrator,
or failing to do so, the arbitration shall be conducted and the arbitrators
appointed through the American Arbitration Association. Unless the parties
should otherwise agree, such arbitration shall occur in the City of Houston,
Harris County, Texas.

he arbitrators selected to act hereunder shall be qualified by education and
experience to pass on the particular question in d i s p u t e . The arbitrators
shall promptly hear and determine (after due notice of hearing and giving the
parties a reasonable opportunity to be heard) the questions submitted, and shall
render their decision within sixty (60) days after appointment of the third
arbitrator. If within said period, a decision is not rendered by the board, or
majority thereof, new arbitrators may be named and shall act hereunder at the
election of any of the litigant parties in like manner as if none had been
previously named.

The unanimous decision of the arbitrators made in writing shall be final and
binding upon the parties hereto as to the questions submitted, and the parties
shall abide by and comply with such decision. If such decision is by a majority,
the non-prevailing party shall have the right to appeal said decision to the
District Courts of Harris County, Texas for trial, but without further discovery
unless otherwise agreed by the parties. The prevailing party, either upon an
unanimous decision or at trial, shall be entitled to recoup all of the expenses
of arbitration, including reasonable compensation to the arbitrators, expenses
of counsel, witnesses and employees.

H.

FARM-OUT:

f Western and Libom agree to farm-out any oil and gas leases within the Contract
Area including within the AMI, Western and Libom agree to divide the retained
working interest, any reserved overriding royalties or any back-in interest on a
50%/50% basis.

I.

MARKETING:

Western shall have exclusive right to market, sell and drill the Eagle Ford
Shale prospects and charge prospect and G&A fees to any potential purchaser but
in no event will prospect charges or G&A fees be charged to Libom.

ATTEST OR WITNESS:

OPERATOR

WESTERN ENERGY GROUP LLC

By

PAUL COTHRAN,

Type or print name





-30-










Title OPERATIONS MANAGER

Date:

Tax ID or S.S. No.26-1489012

WESTERN ENERGY GROUP,LLC JOA FOR THE SMITH LEASES and AMI

My Commission Expires:

STATE OF TEXAS

§

§ COUNTY OF HARRIS §

On this __ day of June, 2011, before me, the undersigned, a Notary Public in and
for the State of Texas, personally appeared Paul Cothranr, Operations Managerof
WESTERN ENERGY GROUP, to me known to be the person who executed the foregoing i
nstrument, and acknowledged to m e that he executed the same as his free and
voluntary act and deed and by the authority of Western Energy Group.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

Name:

 Notary Public in and for the State of Texas





31










IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

Name:

Notary Public in and for the State of Texas

EXHIBIT A
CONTRACT AREA

1)

An Oil, Gas and Mineral Lease dated January 1, 1985 by and between Sallie O.
Smith, Lynn Smith, Jr. and Ruth Smith, as Lessors, and Pace Exploration, Inc.,
as Lessee, covering 160 acres of land, more or less, a part of the Charles
Kincaid 1/3 League, Abstract No. 306, Gonzales County, Texas and being the same
land described in Exhibit A attached to said lease and recorded in Volume 567,
Page 95, Deed Records of Gonzales County, Texas as ratified in Volume 1053, Page
243, Deed Records of Gonzales County, Texas.

2)

An Oil, Gas and Mineral Lease dated May 20, 2011 by and between, Lynn Smith, Jr.
and Janet Smith, as Lessors, and Libom Oil Corporation, as Lessee, covering
319.129 acres of land, more or less, a part of the Charles Kincaid 1/3 League,
Abstract No. 306, Gonzales County, Texas and being the same land in said lease
and recorded in Volume 1053, Page 246, Deed Records of Gonzales County, Texas.

3)

The remainder of the Charles Kincaid 1/3 Leageu, Abstract No. 306, Gonzales
County, Texas, Patented by the Republic of Texas on November 4, 1841, Patent No.
542, Vol. 1, Pg. 351 in the official records of the Texas General Land Office,
and being composed of 1476.13 acres, more or less.

The parties to this agreement and their ownership interest is set forth as
follows:

LIBOM OIL CORPORATION, (“Libom”) 14 Hayes Street, Elm sford, NY 10523, telephone
num ber is 914-345-3380 extension 617 and m obile telephone number 518- 821-7598
and e mail om21@aol.com. Libom owns 100% until Paragraph 4 of the May 19, 2011
Letter Agreement is performed and then Libom shall have a 50% interest.

 

WESTERN ENERGY GROUP, (“WEG”) 363 N. Sa m Houston Parkway E., Suite 1100,
Houston, TX 77060, telephone number 281-405-2659, mobile telephone number
512-826-5779, facsimile 281-820-9310 and mail paul@westernenergy.net Western
Energy Group (“WEG”) has a 0% ownership interest until Paragraph 4 of the May
19, 2011 Letter Agreement is performed and then WEG shall have a 50% interest.





32










EXHIBIT “ C ” “COPAS”

ATTACHED TO AND MADE A PART OF WESTERN ENERGY GROUP LLCOPERATING AGREEMENT FOR
THE LYNN SMITH JR. LEASE(S) AND THE CHARLES KINCAID 1/3 LEAGUE, ABSTRACT NO.
306, GONZALES COUNTY (AREA OF MUTUAL INTEREST)

ACCOUNTING PROCEDURE
JOINT OPERATIONS

I. GENERAL PROVISIONS

1.

Definitions

"Joint Property" shall mean the real and personal property subject to the
agreement to which this Accounting Procedure is attached.
“Joint Operations" shall mean all operations necessary or proper for the
development, operation, protection and maintenance of the Joint Property.
"Joint Account" shall mean the account showing the charges paid and credits
received in the conduct of the Joint Operations and which are to be shared by
the Parties.

 

"Operator" shall mean the party designated to conduct the Joint Operations.
"Non-Operators" shall mean the Parties to this agreement other than the
Operator.

 

"Parties” shall mean Operator and Non-Operators.

 

"First Level Supervisors" shall mean those employees whose primary function in
Joint Operations is the direct supervision of other employees and/or contract
labor directly employed on the Joint Property in a field operating capacity.
"Technical Employees" shall mean those employees having special and specific
engineering, geological or other professional skills, and whose primary function
in Joint Operations is the handling of specific operating conditions and
problems for the benefit of the Joint Property.

 

"Personal Expenses" shall mean travel and other reasonable reimbursable expenses
of Operator's employees.

 

"Material" shall mean personal property, equipment or supplies acquired or held
for use on the Joint Property.

 

"Controllable Material" shall mean Material which at the time is as classified
in the Material Classification Manual as most recently recommended by the
Council or Petroleum Accountants Societies.

2.

Statement and Billings

Operator shall bill Non-Operators on or before the last day of each month for
their proportionate share of the Joint Account for the preceding month. Such
bills will be accompanied by statements which identify the authority for
expenditure, lease or facility, and all charges and credits summarized by
appropriate classifications of investment and expense except that items of
Controllable Material and unusual charges and credits shall be separately
identified and fully described in detail.

3.

Advances and Payments by Non-Operators

A.

Unless otherwise provided for in the agreement, the Operator may require the
Non-Operators to advance their share of estimated cash outlay for the succeeding
month's operation within fifteen (15) days after receipt of the billing or by
the first day of the month for which the advance is required, whichever is
later. Operator shall adjust each monthly billing to reflect advances received
from the Non-Operators.

B.

Each Non-Operator shall pay its proportion of all bills within fifteen (15) days
after receipt. If payment is not made within such time, the unpaid balance shall
bear interest monthly at the prime rate in effect at Citibank of New York on the
first day of the month in which delinquency occurs plus 1% or the maximum
contract rate permitted by the applicable usury laws in the state in which the
Joint Property is located, whichever is the lesser, plus attorney's fees, court
costs, and other costs in connection with the collection of unpaid amounts.

4.

Adjustments

Payment of any such bills shall not prejudice the right of any Non-Operator to
protest or question the correctness thereof;provided, however, all bills and
statements rendered to Non-Operators by Operator during any calendar year shall
conclusively be presumed to be true and correct after twenty-four (24) months
following the end of any such calendar year, unless within the said twenty-four
(24) month period a Non-Operator takes written exception thereto and makes claim
on Operator for adjustment.






33




No adjustment favorable to Operator shall be made unless it is made within the
same prescribed period. The provisions of this paragraph shall not prevent
adjustments resulting from a physical inventory of Controllable Material as
provided for in Section V.

5.

Audits

A. A Non-Operator, upon notice in writing to Operator and all other
Non-Operators, shall have the right to audit Operator's accounts and records
relating to the Joint Account for any calendar year within the twenty-four (24)
month period following the end of such calendar year; provided, however, the
making of an audit shall not extend the time for the taking of written exception
to and the adjustments of accounts as provided for in Paragraph 4 of this
Section I. Where





34










there are two or more Non-Operators, the Non-Operators shall make every
reasonable effort to conduct a joint audit in a manner which will result in a
minimum of inconvenience to the Operator. Operator shall bear no portion of the
Non-Operators' audit cost incurred under this paragraph unless agreed to by the
Operator. The audits shall not be conducted more than once each year without
prior approval of Operator, except upon the resignation or removal of the
Operator, and shall be made at the expense of those Non-Operators approving such
audit.

 

B. The Operator shall reply in writing to an audit report within 180 days after
receipt of such report.


6.

Approval By Non-Operators

Where an approval or other agreement of the Parties or Non-Operators is
expressly required under other sections of this Accounting Procedure and if the
agreement to which this Accounting Procedure is attached contains no contrary
provisions in regard thereto, Operator shall notify all Non-Operators of the
Operator's proposal, and the agreement or approval of a majority in interest of
the Non-Operators shall be controlling on all Non-Operators.

II. DIRECT CHARGES Operator shall charge the Joint Account with the following
items:

1.

Ecological and Environmental

Costs incurred for the benefit of the Joint Property as a result of governmental
or regulatory requirements to satisfy environmental considerations applicable to
the Joint Operations. Such costs may include surveys of an ecological or
archaeological nature and pollution control procedures as required by applicable
laws and regulations.

2.

Rentals and Royalties

Lease rentals and royalties paid by Operator for the Joint Operations.

3.

Labor

A. (1) Salaries and wages and related expenses of Operator's field employees
directly employed on or for the Joint Property in the conduct of Joint
Operations.

(2)

Salaries of First level Supervisors in the field.

(3)

Salaries and wages of Technical Employees directly employed on the Joint
Property if such charges are excluded from the overhead rates. except that
Operator may charge for technical employees at rates currently prevailing for
professional consultants.

(4)

Salaries and wages of Technical Employees either temporarily or permanently
assigned to and directly employed in the operation or the Joint Property if such
charges are excluded from the overhead rates. Operator may charge at rates
currently prevailing for professional consultants.

B. Operator's cost of holiday, vacation, sickness and disability benefits and
other customary allowances paid to employees whose salaries and wages are
chargeable to the Joint Account under Paragraph 3A of this Section II. Such
costs under this Paragraph 3B may be charged on a "when and as paid basis" or by
"percentage assessment" on the amount of salaries and wages chargeable to the
Joint Account under Paragraph 3A of this Section II. If percentage assessment is
used, the rate shall be based on the Operator's cost experience.

C. Expenditures or contributions made pursuant to assessments imposed by
governmental authority which are applicable to Operator’s costs chargeable to
the Joint Account under Paragraphs 3A and 3B of this Section II.

D. Personal Expenses of those employees whose salaries and wages are chargeable
to the Joint Account under Paragraphs 3A and 3B of this Section II.

4.

Employee Benefits

Operator's current costs or established plans for employees' group life
insurance, hospitalization, pension, retirement, stock purchase, thrift, bonus,
and other benefit plans of a like nature, applicable to Operator's labor cost
chargeable to the Joint Account under Paragraphs 3A and 3B of this Section II
shall be Operator's actual cost not to exceed the percent most recently
recommended by the Council of Petroleum Accountants Societies.

5.

Material

Material purchased or furnished by Operator for use on the Joint Property as
provided under Section IV. Only such Material shall be purchased for or
transferred to the Joint Property as may be required for immediate use and is
reasonably practical and consistent with efficient and economical operations.
The accumulation of surplus stocks shall be avoided.

6.

Transportation

Transportation of employees and Material necessary for the Joint Operations but
subject to the following limitations:

A.

If Material is moved to the Joint Property from the Operator's warehouse or
other properties, no charge shall be made to the Joint Account for a distance
greater than the distance from the nearest reliable supply store where like
material is normally available or railway receiving point nearest the Joint
Property unless agreed to by the Parties.

B.

If surplus Material is moved to Operator's warehouse or other storage point, no
charge shall be made to the Joint Account for a distance greater than the
distance to the nearest reliable supply store where like material is normally
available, or railway receiving point nearest the Joint Property unless agreed
to by the Parties. No charge shall be made to the Joint Account for moving
Material to other properties belonging to Operator, unless agreed to by the
Parties.





35




 

C. In the application of subparagraphs A and B above, the option to equalize or
charge actual trucking cost is available when the actual charge is $400 or less
excluding accessorial charges. The $400 will be adjusted to the amount most
recently recommended by the Council of Petroleum Accountants Societies.

7.

Services

The cost of contract services, equipment and utilities provided by outside
sources, except services excluded by Paragraph 10 of Section II and Paragraph i,
ii, and iii, of Section III. The cost of professional consultant services and
contract services of technical personnel directly engaged on the Joint Property
if such charges are excluded from the overhead rates. The cost of professional
consultant services or contract services of technical personnel not directly
engaged on the Joint Property shall not be charged to the Joint Account unless
previously agreed to by the Parties.

8.

Equipment and Facilities Furnished By Operator

A.

Operator shall charge the Joint Account for use of Operator owned equipment and
facilities at rates commensurate with costs of ownership and operation. Such
rates shall include costs of maintenance, repairs, other operating expense,
insurance, taxes, depreciation, and interest on gross investment less
accumulated depreciation not to exceed

Thirty percent (30%) per annum. Such rates shall not exceed average commercial
rates currently prevailing in the immediate area of the Joint Property.

B.

In lieu of charges in Paragraph 8A above, Operator may elect to use average
commercial rates prevailing in the immediate area of the Joint Property less
20%. For automotive equipment, Operator may elect to use rates published by the
Petroleum Motor Transport Association.

9.

Damages and Losses to Joint Property

All costs or expenses necessary for the repair or replacement of Joint Property
made necessary because of damages or losses incurred by fire, flood, storm,
theft, accident, or other cause, except those resulting from Operator’s gross
negligence or willful misconduct. Operator shall furnish Non-Operator written
notice of damages or losses incurred as soon as practicable after a report
thereof has been received by Operator.

10.

Legal Expense

Expense of handling, investigating and settling litigation or claims,
discharging of liens, payment of judgments and amounts paid for settlement of
claims incurred in or resulting from operations under the agreement or necessary
to protect or recover the Joint Property, except that no charge for services of
Operator's legal staff or fees or expense of outside attorneys shall be made
unless previously agreed to by the Parties. All other legal expense is
considered to be covered by the overhead provisions of Section III unless
otherwise agreed to by the Parties, except as provided in Section I, Paragraph
3.

11.

Taxes

All taxes of every kind and nature assessed or levied upon or in connection with
the Joint Property, the operation thereof, or the production therefrom, and
which taxes have been paid by the Operator for the benefit of the Parties. If
the ad valorem taxes are based in whole or in part upon separate valuations of
each party's working interest, then notwithstanding anything to the contrary
herein, charges to the Joint Account shall be made and paid by the Parties
hereto in accordance with the tax value generated by each party's working
interest.

12.

Insurance

Net premiums paid for insurance required to be carried for the Joint Operations
for the protection of the Parties. In the event Joint Operations are conducted
in a state in which Operator may act as self-insurer for Worker's Compensation
and/or Employers Liability under the respective state's laws, Operator may, at
its election, include the risk under its self- insurance program and in that
event, Operator shall include a charge at Operator's cost not to exceed manual
rates.

13.

Abandonment and Reclamation

Costs incurred for abandonment of the Joint Property, including costs required
by governmental or other regulatory authority.

14.

Communications

Cost of acquiring, leasing, installing, operating, repairing and maintaining
communication systems, including radio and microwave facilities directly serving
the Joint Property. In the event communication facilities/systems serving the
Joint Property are Operator owned, charges to the Joint Account shall be made as
provided in Paragraph 8 of this Section II.

15.

Other Expenditures

Any other expenditure not covered or dealt with in the foregoing provisions of
this Section II, or in Section III and which is of direct benefit to the Joint
Property and is incurred by the Operator in the necessary and proper conduct of
the Joint Operations.

III. OVERHEAD

1.

Overhead - Drilling and Producing Operations

i. As compensation for administrative, supervision, office services and
warehousing costs, Operator shall charge drilling and producing operations on
either:

( XX

) Fixed Rate Basis, Paragraph lA, or() Percentage Basis, Paragraph lB





36










Unless otherwise agreed to by the Parties, such charge shall be in lieu of costs
and expenses of all offices and salaries or wages plus applicable burdens and
expenses of all personnel, except those directly chargeable under Paragraph 3A,
Section II. The cost and expense of services from outside sources in connection
with matters of taxation, traffic, accounting or matters before or involving
governmental agencies shall be considered as included in the overhead rates
provided for in the above selected Paragraph of this Section III unless such
cost and expense are agreed to by the Parties as a direct charge to the Joint
Account.

ii.

The salaries, wages and Personal Expenses of Technical Employees and/or the cost
of professional consultant services and contract services of technical personnel
directly employed on the Joint Property:

() shall be covered by the overhead rates, or(XX) shall not be covered by the
overhead rates.

 

iii.

The salaries, wages and Personal Expenses of Technical Employees and/or costs of
professional consultant services and contract services of technical personnel
either temporarily or permanently assigned to and directly employed in the
operation of the Joint Property:

() shall be covered by the overhead rates, or(XX) shall not be covered by the
overhead rates.

A.

Overhead - Fixed Rate Basis

(1) Operator shall charge the Joint Account at the following rates per well per
month:

Drilling Well Rate $7,200.00 (to be charged only by operator conducting the
drilling) Producing/Active Well Rate $ 500.00





37










ATTACHED TO AND MADE A PART OF WESTERN ENERGY GROUP LLC

OPERATING AGREEMENT FOR THE LYNN SMITH JR. LEASE(S) AND THE CHARLES KINCAID 1/3
LEAGUE,
ABSTRACT NO. 306, GONZALES COUNTY (AREA OF MUTUAL INTEREST)

INSURANCE COVERAGE

Operator shall at all times while operations are being conducted on the
jointly-owned property carry insurance that indemnifies, protects and save the
parties hereto blameless the following types and amounts of insurance coverage:

(a)

Workers’ Compensation and Employers’ Liability Insurance.

Insurance in accordance with all applicable State and Federal laws and
requirements with limits of liability of not less than $500,000 for each
accident.

(b)

Comprehensive General Liability.

Insurance in an amount of not less than $1,000,000 combined single limit bodily
injury and damage per each occurrence.

(c)

Blow-out Insurance.

If a well is drilled under the terms of the JOA then the Operator shall secure
and maintain well control insurance during drilling and completion operations.

Operator is not required to carry Operator’s Extra Expense and Well Control
Insurance and will not carry such insurance for the benefit of the
Non-Operators. Each party hereto, however, is authorized to provide for its own
insurance to protect its respective working interest.

Each policy of insurance issued pursuant to the provisions of (a), (b) or (c)
above shall provide by endorsement or otherwise that the provisions of the
policy are extended to cover the interest of the Non-Operators for whom the
assured is acting as Operator, agent or contractor under contract, but only with
respect to operations conducted by the named assured.

Liability for damages to property of or injury to or death of third persons,
which liability arose from operations on the Joint Lease, shall, to the extent
not covered by insurance as provided for in this Agreement, shall be borne by
all parties to this Operating Agreement in proportion to their respective
Percentage Interests.

Operator shall upon written request furnish to Non-Operator a certificate
covering each policy of insurance issued pursuant to this Agreement.






38










NON DISCRIMINATION AND CERTIFICATION OF NON-SEGREGATED FACILITIES

ATTACHED TO AND MADE A PART OF WESTERN ENERGY GROUP LLC

OPERATING AGREEMENT FOR THE LYNN SMITH JR. LEASE(S) AND THE CHARLES KINCAID 1/3
LEAGUE, ABSTRACT NO.
306, GONZALES COUNTY (AREA OF MUTUAL INTEREST)

 

In the performance of this agreement Operator shall not engage in any conduct or
practice that violates any applicable law, order or regulations prohibiting
discrimination against any person by reason of race, religion, color, sex,
national origin or age. Operator, unless exempt therefrom, further agrees to
comply fully with the non-discrimination provision of Section 202 of executive
11246.

EXHIBIT H

ATTACHED TO AND MADE A PART OF WESTERN ENERGY GROUP LLC

OPERATING AGREEMENT FOR THE LYNN SMITH JR. LEASE(S) AND THE CHARLES KINCAID 1/3
LEAGUE, ABSTRACT NO.
306, GONZALES COUNTY (AREA OF MUTUAL INTEREST)





AREA OF MUTUAL INTEREST

Designation. The Parties hereto hereby establish an Area of Mutual Interest
(“AMI”) covering the lands, encompassed within the Charles Kincaid 1/3 League,
Abstract No. 306, Gonzales County, Texas. This AMI includes all Oil and Gas
Interest and Lands within the Charles Kincaid 1/3 League, Abstract 306, Gonzales
County, Texas. To the extent that Oil and Gas Interests lie partially within the
AMI and partially outside, the AMI includes all of such Oil and Gas Interests
and shall remain in effect for the term of this Agreement. The rights and
obligations of the parties hereto as to the acquisition of, and participation
in, Oil and Gas Interests after the Effective Date shall be as follows:

(a)

If any of the Parties acquires, either directly of indirectly, (the “Acquiring
Party”) from a third party an Oil and Gas Interest with regard to lands located,
fully or partially, within the AMI, the Acquiring Party shall give written
notice of the acquisition to each of the other parties to this Agreement (each
of such other parties is herein called the “Non-Acquiring Party”) within fifteen
(15) days after the acquisition of said Oil and Gas Interest. Said notice shall
include copies of all instruments of conveyance, including but not limited to,
copes of leases, lease options, assi  gnments, subleases, farm outs and other
contracts
affecting, creating or proposed to creat e the Oil and Gas Interests, copies of
paid drafts or checks, lease purchase reports and item ized invoices of the
actual costs incurred by the Acquiring Party, and other available data
pertaining to the acquisition of the Oil and Gas Interest. The Parties shall
have the option to participate in said acquisition in accordance with their
ownership interest as shown in the JOA, Exhibit A.

(b)

The option of the Non-Acquiring Party to part icipate in an acquisition of O il
and Gas Interest may only be exercised within thirty (30) days after the actual
receipt of the written notice of acquisition from the Acquiring Party, or if a
drilling rig is on location in the Prospect in which the Oil and Gas Interest is
located, within seventy-two (72) hours following receipt of said notice,
exclusive of Saturdays, Sundays and legal holidays (the applicable period is
herein ca lled the “Notice Period”). If the Non-Acquiring Party elects to
exercise its option to participate in s aid acquisition, the Non-Acquiri ng
Party shall give written notice thereof to the Acquiring Party within the
specified period of tim e and such notice shall indicate whether the
Non-Acquiring Party is exer cising its right so lely with respect to its
Interest or whe ther it is agreeing to acquire, in addition, its proportionate
share of any interest declined by another Non-Acquiring Party. The Acquiring
Party shall give a like notice. The Non-Acqui ring Party who exercises its
option to participate in said acquisition shall bear and assume its
proportionate sh are of the costs allocated to the subject Oil and Gas Interest,
together with all obligations, covenants, conditions, requirements and terms
associated with said acquisition, base d upon the respective percentages of pa
rticipation. Failure by the Non-Acquiring Party to give written notice of its
election to participate within the period of time specified hereinabove shall be
deemed to be an election by it not to participate in said acquisition. If not
all of the interest acquired by the Acquiring Part y is accounted for by the
exercise of rights under th is sub-section and the Acquiring Party is left with
more interest than it elected to retain, the Acquiring Party shall retain such
excess interest.

(c)

If the Non-Acquiring Party elects to participate in s uch acquisition it shall
pay to the Acquiring Party its proportionate share of the acquis ition costs, in
im mediately available funds, within fifteen (15) days after r eceipt of an
invoice for said costs. U pon receipt of said p ayment the Acquiring Party shall
immediately execute and de liver to the Non-Acquiring Party an appropriate
assignment of said Oil and Gas Interest, dated effective as of the date of
acquisition by the Acquiri ng Party. Failure by the Non-Acquiring Party, after
having elected to participate in an acquisition, to tender its proportionate
share of acquisition costs within said fifteen (15) day period shall result in
the automatic forfeiture of its rights to said acquisition and assignm ent, and
it shall be deem ed to be an elec tion by it not to particip ate in said
acquisition.





39







 

(d)

The effect of a Party declining to participate, or being deem ed to have elected
not to participate, in an acquisition of an Oil and Gas Interest (including a
lease option exercise) is that such Non-Participating Party loses all rights to
the Oil and Gas Interest offered, but remains subject to the JOA.

(e)

Any assignm ent made in accordance with this Exhibit E shall be m ade by special
warranty and shall be free and clear of any and all overridi  ng royalty
interests, m ortgages, liens, production
payments and other en cumbrances placed on the assign ed Oil and Gas Interest in
favor of or by the Acquiring Party, but otherwise shall be made without warranty
of title, either express or implied and shall be substantially in the f orm of
the assignm ent from Libom to W estern under the May 19, 2011 Letter Agreement.
The ass ignment shall be m ade and accepted subject to, and the as signee shall
expressly assume, its respective share of all of the obligations of the assignor
pert aining to the Oil and Gas Interest assigned, excluding overriding royalty
in terests, mortgages, liens, production payments or other burdens placed on the
Oil and Gas Interest by the Acquiring Party.

(f)

If an Oil and Gas Interest covers lands located both inside and outside of the
AMI, the Acquiring Party shall offer the entirety of such Oil and Gas Interest
to the Non-Acquiring Party, and if any Non-Acquiring Party elects to participate
in the acquisition of such Oil and Gas Interest, the description of the lands
comprising the AMI shall be deemed to be amended to extend and cover all of the
lands covered by such Oil and Gas Interest. The option to participate in the
acquisition of Oil and Gas Interest by a party hereunder shall be m ade on a
lease-by-lease basis and shall be based on the total ac res included in each
lease or Oil and Gas Interest, not as to specific acreage within individual
leases.

(g)

As to any acquisition within the AMI by an entity owned, controlled or
affiliated with a Party shall be deem ed made by such P arty, and such Part y
shall be responsible for com plying with this Agreement. Any acquisition by an
officer, owner, director, relative or affiliate of a Party to this Agreement of
an Oil and Gas Inter est within the AMI shall be deemed made by that Party and
such Party shall be responsible for complying with this Agreement.

Forfeiture. A forfeiture of a party’s rights to all of any portion of the Oil
and Gas Interests covered by this Agreement shall not exclude such party from
the operation of this AMI agreement with respect to such Party’s or former
Party’s obligations to offer a ny Oil and Gas Interests it acquires in the AMI
to the other Parties during the term of this Agreement.


 

[ex102001.jpg] [ex102001.jpg]

JOINT OPERATING AGREEMENT